Exhibit 10.1

 

 

 

18,269,230 Shares of Common Stock

 

Warrants to Purchase 9,134,615 Shares of Common Stock

 

Isoray, Inc.

 

UNDERWRITING AGREEMENT

 

October 20, 2020

 

Oppenheimer & Co. Inc.

   as Representative of the several

   Underwriters named in Schedule I hereto

85 Broad Street

New York, NY 10004

 

Ladies and Gentlemen:

 

Isoray Inc., a Delaware corporation (the “Company”), proposes, subject to the
terms and conditions contained herein, to sell to you and the other underwriters
named on Schedule I (the “Underwriters”) to this Underwriting Agreement (this
“Agreement”), for whom you are acting as Representative (the “Representative”),
(i) an aggregate of 18,269,230 shares (the “Shares”) of the Company’s common
stock, $0.001 par value per share (the “Common Stock”), and (ii) warrants (the
“Warrants”) to purchase up to an aggregate of 9,134,615 shares of Common Stock
(the “Warrant Shares”). The respective amounts of the Shares and Warrants to be
purchased by each of the several Underwriters are set forth opposite their names
on Schedule I hereto. The Shares, the Warrants and the Warrant Shares are
collectively called the “Securities”. The Shares and the Warrants shall be sold
together as a fixed combination, each consisting of one Share and one Warrant to
purchase 0.5 Warrant Shares. The Shares, the Warrants, and the Warrant Shares
shall be immediately separable and transferable upon issuance. The terms of the
Warrants are set forth in the form of warrant attached hereto as Exhibit A.

 

The Company has prepared and filed in conformity with the requirements of the
Securities Act of 1933, as amended (the “Securities Act”), and the published
rules and regulations thereunder (the “Rules”) adopted by the Securities and
Exchange Commission (the “Commission”), a registration statement on Form S-3
(No. 333-236025), including a base prospectus (the “Base Prospectus”) relating
to the Common Stock, preferred stock, warrants, and/or units of the Company that
may be sold from time to time by the Company in accordance with Rule 415 of the
Securities Act, and such amendments thereof as may have been required to the
date of this Agreement. Copies of such Registration Statement (as defined below)
(including all amendments thereof and all documents deemed incorporated by
reference therein) and of the related Base Prospectus have heretofore been
delivered by the Company or are otherwise available to you.

 

The term “Registration Statement” as used in this Agreement means the
registration statement on Form S-3 filed with the Commission on January 23,
2020, including all exhibits, financial schedules and all documents and
information deemed to be part of the Registration Statement by incorporation by
reference or otherwise, as amended from time to time, including the information
(if any) contained in the form of final prospectus filed with the Commission
pursuant to Rule 424(b) of the Rules and deemed to be part thereof, in each
case, at the Effective Date (as defined below) pursuant to Rule 430A and 430B of
the Rules.

 

 

--------------------------------------------------------------------------------

 

 

If the Company has filed an abbreviated registration statement to register
additional securities pursuant to Rule 462(b) under the Rules (the “462(b)
Registration Statement”), then any reference herein to the Registration
Statement shall also be deemed to include such 462(b) Registration Statement.
The term “Preliminary Prospectus” means the Base Prospectus, together with any
preliminary prospectus supplement used or filed with the Commission pursuant to
Rule 424 of the Rules, in the form provided to the Underwriters by the Company
for use in connection with the offering of the Securities. The term “Prospectus”
means the Base Prospectus, any Preliminary Prospectus and any amendments or
further supplements to such prospectus, and including, without limitation, the
final prospectus supplement, filed pursuant to and within the limits described
in Rule 424(b) with the Commission in connection with the proposed sale of the
Securities contemplated by this Agreement through the date of such Prospectus
Supplement. The term “Effective Date” shall mean each date that the Registration
Statement and any post-effective amendment or amendments thereto became or
become effective. Unless otherwise stated herein, any reference herein to the
Registration Statement, any Preliminary Prospectus, the Statutory Prospectus (as
hereinafter defined) and the Prospectus shall be deemed to refer to and include
the documents incorporated by reference therein, including pursuant to Item 12
of Form S-3 under the Securities Act, which were filed under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) on or before the date
hereof or are so filed hereafter. Any reference herein to the terms “amend,”
“amendment” or “supplement” with respect to the Registration Statement, any
Preliminary Prospectus, the Statutory Prospectus or the Prospectus shall be
deemed to refer to and include any such document filed or to be filed under the
Exchange Act after the date of the Registration Statement, any such Preliminary
Prospectus, the Statutory Prospectus or Prospectus, as the case may be, and
deemed to be incorporated therein by reference.

 

The Company understands that the Underwriters propose to make a public offering
of the Securities, as set forth in and pursuant to the Statutory Prospectus and
the Prospectus, as soon after the Effective Date and the date of this Agreement
as the Representative deems advisable. The Company hereby confirms that the
Underwriters and dealers have been authorized to distribute or cause to be
distributed each Preliminary Prospectus, and, if applicable, each Issuer Free
Writing Prospectus (as hereinafter defined), and are authorized to distribute
the Prospectus (as from time to time amended or supplemented if the Company
furnishes amendments or supplements thereto to the Underwriters).

 

1.     Sale, Purchase, Delivery and Payment for the Securities. On the basis of
the representations, warranties and agreements contained in, and subject to the
terms and conditions of, this Agreement:

 

(a)     The Company agrees to issue and sell to each of the Underwriters, and
each of the Underwriters agrees, severally and not jointly, to purchase from the
Company, an aggregate of (i) 18,269,230 Shares and (ii) Warrants to purchase an
aggregate of 9,134,615 Warrant Shares, at a purchase price of $0.4836 per Share
and accompanying Warrant(s) (the “Initial Price”), as more specifically set
forth opposite the name of each of the Underwriters under the column “Number of
Shares to be Purchased” and “Number of Warrants to be Purchased” on Schedule I
to this Agreement, subject to adjustment in accordance with Section 8 hereof.

 

2

--------------------------------------------------------------------------------

 

 

(b)     Payment of the purchase price for, and delivery of certificates and
instruments for, the Shares and Warrants shall be made at the offices of
Oppenheimer & Co. Inc., 85 Broad Street, New York, New York 10004, at 10:00
a.m., Eastern time, on the second business day following the date of this
Agreement or at such time on such other date, not later than ten (10) business
days after the date of this Agreement, as shall be agreed upon by the Company
and the Representative (such time and date of delivery and payment are called
the “Closing Date”).

 

(c)     Payment shall be made to the Company by wire transfer of immediately
available funds or by certified or official bank check or checks payable in New
York Clearing House (same day) funds drawn to the order of the Company against
delivery of the Securities for the respective accounts of the Underwriters.

 

(d)     The Shares and Warrants shall be registered in such names and shall be
in such denominations as the Representative shall request at least one (1) full
business day before the Closing Date, and with respect to the Shares, shall be
delivered by or on behalf of the Company to the Representative through the
facilities of the Depository Trust Company (“DTC”) for the account of the
Underwriters.

 

2.     Representations and Warranties of the Company. The Company represents and
warrants to each Underwriter as of the date hereof and as of the Closing Date,
as follows:

 

(a)     The Company was at the time of the filing of the Registration Statement
eligible to use Form S-3. As of the date of this Agreement, the Company is
eligible to use Form S-3, including the transaction requirements set forth in
General Instruction 1.B.6 of such form (if and for so long as applicable). The
Company filed with the Commission the Registration Statement on such Form S-3,
including a Base Prospectus, for registration under the Securities Act of the
offering and sale of the Securities, and the Company has prepared and used a
Preliminary Prospectus in connection with the offering and sale of the
Securities. When the Registration Statement or any amendment thereof or
supplement thereto was or is declared effective and as of the date of the most
recent amendment to the Registration Statement, it (i) complied or will comply,
in all material respects, with the requirements of the Securities Act and the
Rules and the Exchange Act and the rules and regulations of the Commission
thereunder and (ii) did not or will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein not misleading. When any
Preliminary Prospectus or Prospectus was first filed with the Commission
(whether filed as part of the Registration Statement or any amendment thereto or
pursuant to Rule 424 of the Rules) and when any amendment thereof or supplement
thereto was first filed with the Commission, such Preliminary Prospectus or
Prospectus, as amended or supplemented, complied in all material respects with
the applicable provisions of the Securities Act and the Rules and did not or
will not, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein not misleading. If applicable, each Preliminary Prospectus
and the Prospectus delivered to the Underwriters for use in connection with this
offering was identical to the electronically transmitted copies thereof filed
with the Commission pursuant to the Electronic Data Gathering, Analysis and
Retrieval system (“EDGAR”), except to the extent permitted by Regulation S-T.
Notwithstanding the foregoing, none of the representations and warranties in
this paragraph 2(a) shall apply to statements in, or omissions from, the
Registration Statement, any Preliminary Prospectus or the Prospectus made in
reliance upon, and in conformity with, information herein or otherwise furnished
in writing by the Representative on behalf of the several Underwriters
specifically for use in the Registration Statement, any Preliminary Prospectus
or the Prospectus. With respect to the preceding sentence, the Company
acknowledges that the only information furnished in writing by the
Representative for use in the Registration Statement, any Preliminary Prospectus
or the Prospectus is the statements contained in the 4th and 10th paragraphs
under the caption “Underwriting” in the Prospectus (collectively, the
“Underwriting Information”).

 

3

--------------------------------------------------------------------------------

 

 

(b)     As of the Applicable Time (as hereinafter defined), neither (i) the
price to the public and the number of Securities offered and sold, as indicated
on the cover page of the Prospectus and the Statutory Prospectus, all considered
together (collectively, the “General Disclosure Package”), nor (ii) any
individual Issuer Free Writing Prospectus (as hereinafter defined) when
considered together with the General Disclosure Package, included, includes or
will include any untrue statement of a material fact or omitted, omits or will
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that this
representation and warranty shall not apply to statements in or omissions in the
General Disclosure Package made in reliance upon and in conformity with the
Underwriting Information.

 

Each Issuer Free Writing Prospectus (as hereinafter defined), including any
electronic road show (including without limitation any “bona fide electronic
road show” as defined in Rule 433(h)(5) under the Securities Act) (each, a “Road
Show”) (i) is identified in Schedule III hereto and (ii) complied when issued,
and complies, in all material respects with the requirements of the Securities
Act and the Rules and the Exchange Act and the rules and regulations of the
Commission thereunder.

 

As used in this Section 2 and elsewhere in this Agreement:

 

“Applicable Time” means 8:30 a.m. (Eastern time) on the date of this
Underwriting Agreement.

 

“Statutory Prospectus” as of any time means the Preliminary Prospectus relating
to the Securities that is included in the Registration Statement immediately
prior to the Applicable Time, including any document incorporated by reference
therein and any prospectus supplement deemed to be a part thereof.

 

“Issuer Free Writing Prospectus” means each “free writing prospectus” (as
defined in Rule 405 of the Rules) prepared by or on behalf of the Company or
used or referred to by the Company in connection with the offering of the
Securities, including, without limitation, each Road Show.

 

(c)     The Registration Statement is effective under the Securities Act and no
stop order preventing or suspending the effectiveness of the Registration
Statement or suspending or preventing the use of any Preliminary Prospectus, the
Prospectus or any “free writing prospectus”, as defined in Rule 405 under the
Rules, has been issued by the Commission and no proceedings for that purpose
have been instituted or are threatened under the Securities Act. Any required
filing of any Preliminary Prospectus and/or the Prospectus and any supplement
thereto pursuant to Rule 424(b) of the Rules has been or will be made in the
manner and within the time period required by such Rule 424(b). Any material
required to be filed by the Company pursuant to Rule 433(d) or Rule 163(b)(2) of
the Rules has been or will be made in the manner and within the time period
required by such Rules.

 

4

--------------------------------------------------------------------------------

 

 

(d)     The documents incorporated by reference in the Registration Statement,
any Preliminary Prospectus and the Prospectus, at the time they became effective
or were filed with the Commission, as the case may be, complied in all material
respects with the requirements of the Securities Act or the Exchange Act, as
applicable, and the rules and regulations of the Commission thereunder, and none
of such documents contained an untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, and any further documents so filed and incorporated
by reference in the Registration Statement, any Preliminary Prospectus and the
Prospectus, when such documents become effective or are filed with the
Commission, as the case may be, will conform in all material respects to the
requirements of the Securities Act or the Exchange Act, as applicable, and the
rules and regulations of the Commission thereunder and will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they are made, not misleading.

 

(e)     Each Issuer Free Writing Prospectus, as of its issue date and at all
subsequent times through the completion of the public offer and sale of the
Securities or until any earlier date that the Company notified or notifies the
Representative as described in the next sentence, did not, does not and will not
include any information that conflicted, conflicts or will conflict with the
information contained in the Registration Statement, including any document
incorporated by reference therein and any prospectus supplement deemed to be a
part thereof that has not been superseded or modified, the Statutory Prospectus
or the Prospectus.

 

If at any time following issuance of an Issuer Free Writing Prospectus there
occurred or occurs an event or development as a result of which such Issuer Free
Writing Prospectus conflicted or would conflict with the information contained
in the Registration Statement, the Statutory Prospectus or the Prospectus or
included or would include an untrue statement of a material fact or omitted or
would omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances
prevailing at the subsequent time, not misleading, the Company has promptly
notified or will promptly notify the Representative and has promptly amended or
will promptly amend or supplement, at its own expense, such Issuer Free Writing
Prospectus to eliminate or correct such conflict, untrue statement or omission.

 

(f)     The financial statements of the Company (including all notes and
schedules thereto) included in the Registration Statement, the Statutory
Prospectus and Prospectus present fairly the financial position of the Company
and its consolidated subsidiaries at the dates indicated and the statement of
operations, stockholders’ equity and cash flows of the Company and its
consolidated subsidiaries for the periods specified; and such financial
statements and related schedules and notes thereto, and the unaudited financial
information filed with the Commission as part of the Registration Statement,
have been prepared in conformity with generally accepted accounting principles,
consistently applied throughout the periods involved. The summary and selected
financial data included in the Statutory Prospectus and Prospectus present
fairly the information shown therein as at the respective dates and for the
respective periods specified and have been presented on a basis consistent with
the consolidated financial statements set forth in the Prospectus and other
financial information.

 

5

--------------------------------------------------------------------------------

 

 

(g)     DeCoria, Maichel & Teague P.S. (the “Auditor”), whose reports are filed
with the Commission as a part of the Registration Statement, are and, during the
periods covered by their reports, were independent public accountants as
required by the Securities Act and the Rules.

 

(h)     The Company and each of its subsidiaries, including each entity
(corporation, partnership, joint venture, association or other business
organization) controlled directly or indirectly by the Company (each, a
“subsidiary”), is duly organized, validly existing and in good standing under
the laws of their respective jurisdictions of incorporation or organization and
each such entity has all requisite power and authority to carry on its business
as is currently being conducted as described in the Statutory Prospectus and the
Prospectus, and to own, lease and operate its properties. All of the issued
shares of capital stock of, or other ownership interests in, each subsidiary
have been duly and validly authorized and issued and are fully paid and
non-assessable and are owned, directly or indirectly, by the Company, free and
clear of any lien, charge, mortgage, pledge, security interest, claim,
limitation on voting rights, equity, trust or other encumbrance, preferential
arrangement, defect or restriction of any kind whatsoever. The Company and each
of its subsidiaries is duly qualified to do business and is in good standing as
a foreign corporation in each jurisdiction in which the nature of the business
conducted by it or location of the assets or properties owned, leased or
licensed by it requires such qualification, except for such jurisdictions where
the failure to so qualify individually or in the aggregate would not have a
material adverse effect on the assets, properties, condition, financial or
otherwise, or in the results of operations, business affairs or business
prospects of the Company and its subsidiaries considered as a whole (a “Material
Adverse Effect”); and to the Company’s knowledge, no proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing, or seeking
to revoke, limit or curtail, such power and authority or qualification.

 

(i)     The Registration Statement initially became effective within three years
of the date hereof. If, immediately prior to the third anniversary of the
initial effective date of the Registration Statement, any of the Securities
remain unsold by the Underwriters, the Company will, prior to that third
anniversary file, if it has not already done so, a new shelf registration
statement relating to the Securities, in a form satisfactory to the
Representative, will use its best efforts to cause such registration statement
to be declared effective within 180 days after that third anniversary, and will
take all other action necessary or appropriate to permit the public offering and
sale of the Securities to continue as contemplated in the expired Registration
Statement. References herein to the registration statement relating to the
Securities shall include such new shelf registration statement.

 

6

--------------------------------------------------------------------------------

 

 

(j)     The Company and each of its subsidiaries has all requisite corporate
power and authority, and all necessary authorizations, approvals, consents,
orders, licenses, certificates and permits of and from all governmental or
regulatory bodies or any other person or entity (collectively, the “Permits”),
to own, lease and license its assets and properties and conduct its business,
all of which are valid and in full force and effect, except where the lack of
such Permits, individually or in the aggregate, would not have a Material
Adverse Effect. The Company and each of its subsidiaries has fulfilled and
performed in all material respects all of its obligations with respect to such
Permits and no event has occurred that allows, or after notice or lapse of time
would allow, revocation or termination thereof or results in any other material
impairment of the rights of the Company thereunder. Except as may be required
under the Securities Act and state and foreign Blue Sky laws, no other Permits
are required to enter into, deliver and perform this Agreement and to issue and
sell the Securities.

 

(k)     (i) At the earliest time after the filing of the Registration Statement
that the Company or another offering participant made a bona fide offer (within
the meaning of Rule 164(h)(2) of the Rules) of the Securities and (ii) as of the
date hereof, the Company was not and is not an “ineligible issuer,” as defined
in Rule 405 of the Rules, including (but not limited to) the Company or any
other subsidiary in the preceding three years not having been convicted of a
felony or misdemeanor or having been made the subject of a judicial or
administrative decree or order as described in Rule 405 of the Rules.

 

(l)     The Company and each of its subsidiaries owns or possesses legally
enforceable rights to use all patents, patent rights, inventions, trademarks,
trademark applications, trade names, service marks, copyrights, copyright
applications, licenses, know-how and other similar rights and proprietary
knowledge (collectively, “Intangibles”) necessary for the conduct of its
business. Except as set forth in Exhibit A1 of the certificate to be delivered
pursuant to Section 3(d) below, neither the Company nor any of its subsidiaries
has received any notice of, or is aware of, any infringement of or conflict with
asserted rights of others with respect to any Intangibles.

 

(m)     The Company and each of its subsidiaries has good and marketable title
in fee simple to all real property, and good and marketable title to all other
property owned by it, in each case free and clear of all liens, encumbrances,
claims, security interests and defects, except such as do not materially affect
the value of such property and do not materially interfere with the use made or
proposed to be made of such property by the Company and its subsidiaries. All
property held under lease by the Company and its subsidiaries is held by them
under valid, existing and enforceable leases, free and clear of all liens,
encumbrances, claims, security interests and defects, except such as are not
material and do not materially interfere with the use made or proposed to be
made of such property by the Company and its subsidiaries.

 

(n)     Subsequent to the respective dates as of which information is given in
(but not later than as of the filing dates of) the Registration Statement, the
Statutory Prospectus and the Prospectus, (i) there has not been any event which
could reasonably be expected to have a Material Adverse Effect; (ii) neither the
Company nor any of its subsidiaries has sustained any loss or interference with
its assets, businesses or properties (whether owned or leased) from fire,
explosion, earthquake, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or any court or legislative or other
governmental action, order or decree which could reasonably be expected to have
a Material Adverse Effect; and (iii) since the date of the latest balance sheet
included in the Registration Statement and the Prospectus, neither the Company
nor its subsidiaries has (A) issued any securities or incurred any liability or
obligation, direct or contingent, for borrowed money, except such liabilities or
obligations incurred in the ordinary course of business, (B) entered into any
transaction not in the ordinary course of business or (C) declared or paid any
dividend or made any distribution on any shares of its stock or redeemed,
purchased or otherwise acquired or agreed to redeem, purchase or otherwise
acquire any shares of its capital stock.

 

7

--------------------------------------------------------------------------------

 

 

(o)     There is no document, contract or other agreement required to be
described in the Registration Statement, the Statutory Prospectus or the
Prospectus or to be filed as an exhibit to the Registration Statement which is
not described or filed as required by the Securities Act or Rules. Each
description of a contract, document or other agreement in the Registration
Statement, the Statutory Prospectus or the Prospectus accurately reflects in all
respects the terms of the underlying contract, document or other agreement. Each
contract, document or other agreement described in the Registration Statement,
the Statutory Prospectus or the Prospectus or listed in the Exhibits to the
Registration Statement or incorporated by reference is in full force and effect
and is valid and enforceable by and against the Company or its subsidiary, as
the case may be, in accordance with its terms. Neither the Company nor any of
its subsidiaries, if a subsidiary is a party, nor to the Company’s knowledge,
any other party is in default in the observance or performance of any term or
obligation to be performed by it under any such agreement, and no event has
occurred which with notice or lapse of time or both would constitute such a
default, in any such case which default or event, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. No
default exists, and no event has occurred which with notice or lapse of time or
both would constitute a default, in the due performance and observance of any
term, covenant or condition, by the Company or its subsidiary, if a subsidiary
is a party thereto, of any other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which Company or its properties or
business or a subsidiary or its properties or business may be bound or affected
which default or event, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

(p)     The statistical and market related data included in the Registration
Statement, the Statutory Prospectus or the Prospectus are based on or derived
from sources that the Company believes to be reliable and accurate.

 

(q)     Neither the Company nor any subsidiary (i) is in violation of its
certificate or articles of incorporation, by-laws, certificate of formation,
limited liability company agreement, partnership agreement or other
organizational documents, (ii) is in default under, and no event has occurred
which, with notice or lapse of time, or both, would constitute a default under,
or result in the creation or imposition of any lien, charge, mortgage, pledge,
security interest, claim, limitation on voting rights, equity, trust or other
encumbrance, preferential arrangement, defect or restriction of any kind
whatsoever, upon, any property or assets of the Company or any subsidiary
pursuant to, any bond, debenture, note, indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which it is a party or by which it
is bound or to which any of its properties or assets is subject or (iii) is in
violation of any statute, law, rule, regulation, ordinance, directive, judgment,
decree or order of any judicial, regulatory or other legal or governmental
agency or body, foreign or domestic, except (in the case of clauses (ii) and
(iii) above) for violations or defaults that could not (individually or in the
aggregate) reasonably be expected to have a Material Adverse Effect.

 

8

--------------------------------------------------------------------------------

 

 

(r)     This Agreement has been duly authorized, executed and delivered by the
Company;

 

(s)     Neither the execution, delivery and performance of this Agreement by the
Company nor the consummation of any of the transactions contemplated hereby
(including, without limitation, the issuance and sale by the Company of the
Securities) will give rise to a right to terminate or accelerate the due date of
any payment due under, or conflict with or result in the breach of any term or
provision of, or constitute a default (or an event which with notice or lapse of
time or both would constitute a default) under, or require any consent or waiver
under, or result in the execution or imposition of any lien, charge or
encumbrance upon any properties or assets of the Company or its subsidiaries
pursuant to the terms of, any indenture, mortgage, deed of trust or other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which either the Company or its subsidiaries or any of their
properties or businesses is bound, or any franchise, license, permit, judgment,
decree, order, statute, rule or regulation applicable to the Company or any of
its subsidiaries or violate any provision of the charter or by-laws of the
Company or any of its subsidiaries, except for such consents or waivers which
have already been obtained and are in full force and effect.

 

(t)     The Company has authorized and outstanding capital stock as set forth
under the caption “Description of the Common Stock” in the Statutory Prospectus
and the Prospectus. The Securities have been duly authorized for issuance by the
Company. All of the issued and outstanding shares of Common Stock have been duly
and validly issued and are fully paid and nonassessable. There are no statutory
preemptive or other similar rights to subscribe for or to purchase or acquire
any shares of Common Stock of the Company or any of its subsidiaries or any such
rights pursuant to its Certificate of Incorporation or by-laws or any agreement
or instrument to or by which the Company or any of its subsidiaries is a party
or bound. The Shares and Warrant Shares, when issued and sold pursuant to this
Agreement, will be duly and validly issued, fully paid and nonassessable, and
none of them will be issued in violation of any preemptive or other similar
right. Except as disclosed in the Registration Statement, the Statutory
Prospectus and the Prospectus, other than the outstanding shares of preferred
stock, there is no outstanding option, warrant or other right calling for the
issuance of, and there is no commitment, plan or arrangement to issue, any share
of stock of the Company or any of its subsidiaries or any security convertible
into, or exercisable or exchangeable for, such stock. The exercise price of each
option to acquire Common Stock (each, a “Company Stock Option”) is no less than
the fair market value of a share of Common Stock as determined on the date of
grant of such Company Stock Option. All grants of Company Stock Options were
validly issued and properly approved by the board of directors of the Company in
material compliance with all applicable laws and the terms of the plans under
which such Company Stock Options were issued and were recorded on the Company’s
Financial Statements in accordance with GAAP, and no such grants involved any
“back dating”, “forward dating,” “spring loading” or similar practices with
respect to the effective date of grant. The Common Stock and the Shares and
Warrant Shares conform in all material respects to all statements in relation
thereto contained in the Registration Statement and the Statutory Prospectus and
the Prospectus. All outstanding shares of capital stock of each of the Company’s
subsidiaries have been duly authorized and validly issued and are fully paid and
nonassessable, and are owned directly by the Company or by another wholly-owned
subsidiary of the Company free and clear of any security interests, liens,
encumbrances, equities or claims, other than those described in the Statutory
Prospectus and the Prospectus.

 

9

--------------------------------------------------------------------------------

 

 

(u)     The Company and its subsidiaries have been and are in compliance with
all applicable laws, rules and regulations, except where failure to be so in
compliance would not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect. The Company and its subsidiaries maintain
internal policies and procedures designed to ensure that they shall remain in
material compliance with all applicable laws, rules and regulations applicable
to the Company, and such internal policies and procedures are reviewed
periodically.

 

(v)     No person or entity has any right, which has not been waived, to have
any security owned by such holder included in the Registration Statement or to
demand registration of any security owned by such holder for a period of 180
days after the date of this Agreement. Each director and executive officer of
the Company and each stockholder of the Company listed on Schedule II hereto has
delivered to the Representative his or her enforceable written lock-up agreement
in the form attached hereto as Exhibit B (“Lock-Up Agreement”).

 

(w)     There are no legal or governmental proceedings pending to which the
Company or any of its subsidiaries is a party or of which any property of the
Company or any of its subsidiaries is the subject which, if determined adversely
to the Company or any of its subsidiaries could individually or in the aggregate
have a Material Adverse Effect; and, to the knowledge of the Company, no such
proceedings are threatened or contemplated by governmental authorities or
threatened by others.

 

(x)     All necessary corporate action has been duly and validly taken by the
Company to authorize the execution, delivery and performance of this Agreement
and the issuance and sale of the Securities by the Company.

 

(y)     Neither the Company nor any of its subsidiaries is involved in any labor
dispute nor, to the knowledge of the Company, is any such dispute threatened,
which dispute could reasonably be expected to have a Material Adverse Effect.
The Company is not aware of any existing or imminent labor disturbance by the
employees of any of its principal suppliers or contractors which could
reasonably be expected to have a Material Adverse Effect. The Company is not
aware of any threatened or pending litigation between the Company or its
subsidiaries and any of its executive officers which, if adversely determined,
could reasonably be expected to have a Material Adverse Effect and has no reason
to believe that such officers will not remain in the employment of the Company.

 

(z)     No transaction has occurred between or among the Company and any of its
officers or directors, shareholders or any affiliate or affiliates of any such
officer or director or shareholder that is required to be described in and is
not described in the Registration Statement, the Statutory Prospectus and the
Prospectus.

 

(aa)     The Company has not taken, nor will it take, directly or indirectly,
any action designed to or which might reasonably be expected to cause or result
in, or which has constituted or which might reasonably be expected to
constitute, the stabilization or manipulation of the price of the Common Stock
or of any “reference security” (as defined in Rule 100 of Regulation M under the
Exchange Act (“Regulation M”)) with respect to the Securities, whether to
facilitate the sale or resale of the Securities or otherwise, and has taken no
action which would directly or indirectly violate Regulation M.

 

10

--------------------------------------------------------------------------------

 

 

(bb)     There are no business relationships or related-party transactions
involving the Company or any of its subsidiaries or any other person required to
be described in the Registration Statement, the Statutory Prospectus or the
Prospectus that have not been described as required.

 

(cc)     The Company and each of its subsidiaries has filed all Federal, state,
local and foreign tax returns which are required to be filed through the date
hereof, which returns are true and correct in all material respects or has
received timely extensions thereof, and has paid all taxes shown on such returns
and all assessments received by it to the extent that the same are material and
have become due. There are no tax audits or investigations pending, which if
adversely determined, could reasonably be expected to have a Material Adverse
Effect; nor are there any material proposed additional tax assessments against
the Company or any of its subsidiaries.

 

(dd)     The Shares and the Warrant Shares have been duly authorized for
quotation on the NYSE American.

 

(ee)     The Company has taken no action designed to, or likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act or the quotation of the Common Stock on the NYSE American, nor has the
Company received any notification that the Commission or the NYSE American is
contemplating terminating such registration or quotation.

 

(ff)     The books, records and accounts of the Company and its subsidiaries
accurately and fairly reflect, the transactions in, and dispositions of, the
assets of, and the results of operations of, the Company and its subsidiaries.
The Company and each of its subsidiaries maintains a system of internal
accounting controls sufficient to provide reasonable assurances that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in accordance with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

(gg)     The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 under the Exchange Act),
which: (i) are designed to ensure that material information relating to the
Company is made known to the Company’s principal executive officer and its
principal financial officer by others within the Company, particularly during
the periods in which the periodic reports required under the Exchange Act are
required to be prepared; (ii) provide for the periodic evaluation of the
effectiveness of such disclosure controls and procedures at the end of the
periods in which the periodic reports are required to be prepared; and (iii) are
effective in all material respects to perform the functions for which they were
established.

 

11

--------------------------------------------------------------------------------

 

 

(hh)     Based on the evaluation of its disclosure controls and procedures, the
Company is not aware of (i) any material weakness or significant deficiency in
the design or operation of internal controls which could adversely affect the
Company’s ability to record, process, summarize and report financial data or any
material weaknesses in internal controls; or (ii) any fraud, whether or not
material, that involves management or other employees who have a role in the
Company’s internal controls.

 

(ii)     Except as described in the Statutory Prospectus and the Prospectus and
as preapproved in accordance with the requirements set forth in Section 10A of
the Exchange Act, the Auditor has not been engaged by the Company to perform any
“prohibited activities” (as defined in Section 10A of the Exchange Act).

 

(jj)     Except as described in the Statutory Prospectus and the Prospectus,
there are no material off-balance sheet arrangements (as defined in Item 303 of
Regulation S-K) that have or are reasonably likely to have a material current or
future effect on the Company’s financial condition, revenues or expenses,
changes in financial condition, results of operations, liquidity, capital
expenditures or capital resources.

 

(kk)     The Company’s board of directors has validly appointed an audit
committee whose composition satisfies the requirements of the NYSE American and
the board of directors and/or the audit committee has adopted a charter that
satisfies the requirements of the NYSE American. The audit committee has
reviewed the adequacy of its charter within the past twelve months.

 

(ll)     There is and has been no failure on the part of the Company or any of
its directors or officers, in their capacities as such, to comply with any
provision of the Sarbanes-Oxley Act, including, without limitation, Section 402
related to loans and Sections 302 and 906 related to certifications.

 

(mm)     The Company and its subsidiaries are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are customary in the businesses in which they are engaged or propose to engage
after giving effect to the transactions described in the Statutory Prospectus
and the Prospectus; all policies of insurance and fidelity or surety bonds
insuring the Company or any of its subsidiaries or the Company’s or its
subsidiaries’ respective businesses, assets, employees, officers and directors
are in full force and effect; the Company and each of its subsidiaries are in
compliance with the terms of such policies and instruments in all material
respects; and neither the Company nor any subsidiary of the Company has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that is
not materially greater than the current cost. Neither the Company nor any of its
subsidiaries has been denied any insurance coverage which it has sought or for
which it has applied.

 

(nn)     Each approval, consent, order, authorization, designation, declaration
or filing of, by or with any regulatory, administrative or other governmental
body necessary in connection with the execution and delivery by the Company of
this Agreement and the consummation of the transactions herein contemplated
required to be obtained or performed by the Company (except such additional
steps as may be required by the Financial Industry Regulatory Authority
(“FINRA”) or may be necessary to qualify the Securities for public offering by
the Underwriters under the state securities or Blue Sky laws) has been obtained
or made and is in full force and effect.

 

12

--------------------------------------------------------------------------------

 

 

(oo)     There are no affiliations with FINRA among the Company’s officers,
directors or, to the best of the knowledge of the Company, any five percent or
greater stockholder of the Company, except as set forth in the Registration
Statement or otherwise disclosed in writing to the Representative.

 

(pp)     (i) Each of the Company and each of its subsidiaries is in compliance
in all material respects with all rules, laws and regulation relating to the
use, treatment, storage and disposal of toxic substances and protection of
health or the environment (“Environmental Law”) which are applicable to its
business; (ii) neither the Company nor its subsidiaries has received any notice
from any governmental authority or third party of an asserted claim under
Environmental Laws; (iii) each of the Company and each of its subsidiaries has
received all permits, licenses or other approvals required of it under
applicable Environmental Laws to conduct its business and is in compliance with
all terms and conditions of any such permit, license or approval; (iv) to the
Company’s knowledge, no facts currently exist that will require the Company or
any of its subsidiaries to make future material capital expenditures to comply
with Environmental Laws; and (v) no property which is or has been owned, leased
or occupied by the Company or its subsidiaries has been designated as a
Superfund site pursuant to the Comprehensive Environmental Response,
Compensation of Liability Act of 1980, as amended (42 U.S.C. Section 9601, et.
seq.) (“CERCLA”) or otherwise designated as a contaminated site under applicable
state or local law. Neither the Company nor any of its subsidiaries has been
named as a “potentially responsible party” under CERCLA 1980.

 

(qq)     In the ordinary course of its business, the Company periodically
reviews the effect of Environmental Laws on the business, operations and
properties of the Company and its subsidiaries, in the course of which the
Company identifies and evaluates associated costs and liabilities (including,
without limitation, any capital or operating expenditures required for clean-up,
closure of properties or compliance with Environmental Laws, or any permit,
license or approval, any related constraints on operating activities and any
potential liabilities to third parties). On the basis of such review, the
Company has reasonably concluded that such associated costs and liabilities
would not, singly or in the aggregate, have a Material Adverse Effect.

 

(rr)     The Company is not and, after giving effect to the offering and sale of
the Securities and the application of proceeds thereof as described in the
Statutory Prospectus and the Prospectus, will not be an “investment company”
within the meaning of the Investment Company Act of 1940, as amended (the
“Investment Company Act”).

 

(ss)     The Company or any other person associated with or acting on behalf of
the Company including, without limitation, any director, officer, agent or
employee of the Company or its subsidiaries, has not, directly or indirectly,
while acting on behalf of the Company or its subsidiaries (i) used any corporate
funds for unlawful contributions, gifts, entertainment or other unlawful
expenses relating to political activity; (ii) made any unlawful payment to
foreign or domestic government officials or employees or to foreign or domestic
political parties or campaigns from corporate funds; (iii) violated any
provision of the Foreign Corrupt Practices Act of 1977, as amended; or (iv) made
any other unlawful payment.

 

13

--------------------------------------------------------------------------------

 

 

(tt)     The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending, or to the best knowledge of the Company, threatened.

 

(uu)     Neither the Company nor any of its subsidiaries nor, to the knowledge
of the Company, any director, officer, agent, employee or affiliate of the
Company or any of its subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.

 

(vv)     Except pursuant to this Agreement, there is no broker, finder or other
party that is entitled to receive from the Company any brokerage or finder’s fee
or other fee or commission as a result of any transactions contemplated by this
Agreement.

 

(ww)     Each financial or operational projection or other “forward-looking
statement” (as defined by Section 27A of the Securities Act or Section 21E of
the Exchange Act) contained in the Registration Statement, the Statutory
Prospectus or the Prospectus (i) was so included by the Company in good faith
and with reasonable basis after due consideration by the Company of the
underlying assumptions, estimates and other applicable facts and circumstances
and (ii) is accompanied by meaningful cautionary statements identifying those
factors that would reasonably be expected to cause actual results to differ
materially from those in such forward-looking statement. No such statement was
made with the knowledge of an executive officer or director of the Company that
it was false or misleading.

 

(xx)     Except as described in the Statutory Prospectus and the Prospectus, the
Company has not sold or issued any shares of Common Stock during the six-month
period preceding the date of the Prospectus, including any sales pursuant to
Rule 144A under, or Regulations D or S of, the Securities Act, other than shares
issued pursuant to employee benefit plans, qualified stock options plans or
other employee compensation plans or pursuant to outstanding options, rights or
warrants.

 

(yy)     The Company has fulfilled its obligations, if any, under the minimum
funding standards of Section 302 of the U.S. Employee Retirement Income Security
Act of 1974 (“ERISA”) and the regulations and published interpretations
thereunder with respect to each “plan” as defined in Section 3(3) of ERISA and
such regulations and published interpretations in which its employees are
eligible to participate and each such plan is in compliance in all material
respects with the presently applicable provisions of ERISA and such regulations
and published interpretations. No “Reportable Event” (as defined in Section
4043(c) of ERISA) has occurred with respect to any “Pension Plan” (as defined in
ERISA) for which the Company could have any liability.

 

14

--------------------------------------------------------------------------------

 

 

(zz)     None of the Company, its directors or its officers has distributed or
will distribute prior to the later of (i) the Closing Date, and (ii) completion
of the distribution of the Securities, any offering material in connection with
the offering and sale of the Securities other than any Preliminary Prospectus,
the Prospectus, the Registration Statement and other materials, if any,
permitted by the Securities Act and consistent with Section 3(d) below.

 

(aaa)     The projections provided by the Company in the Preliminary Prospectus
and the Prospectus were prepared based on the Company’s reasonable good faith
belief of the expected performance of the Company’s business and the assumptions
used in the preparation thereof are reasonable.

 

3.     Conditions of the Underwriters’ Obligations. The obligations of the
Underwriters under this Agreement are several and not joint. The respective
obligations of the Underwriters to purchase the Securities are subject to each
of the following terms and conditions:

 

(a)     Notification that the Registration Statement has become effective and
shall have been received by the Representative, and the Prospectus shall have
been timely filed with the Commission in accordance with Section 4(a) of this
Agreement, and any material required to be filed by the Company pursuant to Rule
433(d) of the Rules shall have been timely filed with the Commission in
accordance with such rule.

 

(b)     No order preventing or suspending the use of any Preliminary Prospectus,
the Prospectus or any “free writing prospectus” (as defined in Rule 405 of the
Rules), shall have been or shall be in effect and no order suspending the
effectiveness of the Registration Statement shall be in effect and no
proceedings for such purpose shall be pending before or threatened by the
Commission, and any requests for additional information on the part of the
Commission (to be included in the Registration Statement or the Prospectus or
otherwise) shall have been complied with to the satisfaction of the Commission
and the Representative. If the Company has elected to rely upon Rule 430B, Rule
430B information previously omitted from the effective Registration Statement
pursuant to Rule 430B shall have been transmitted to the Commission for filing
pursuant to Rule 424(b) within the prescribed time period and the Company shall
have provided evidence satisfactory to the Underwriters of such timely filing,
or a post-effective amendment providing such information shall have been
promptly filed and declared effective in accordance with the requirements of
Rule 430B.

 

(c)     The representations and warranties of the Company contained in this
Agreement and in the certificates delivered pursuant to Section 3(d) shall be
true and correct when made and on and as of the Closing Date as if made on such
date. The Company shall have performed all covenants and agreements and
satisfied all the conditions contained in this Agreement required to be
performed or satisfied by them at or before the Closing Date.

 

15

--------------------------------------------------------------------------------

 

 

(d)     The Representative shall have received on the Closing Date a
certificate, addressed to the Representative and dated the Closing Date, of the
chief executive or chief operating officer and the chief financial officer or
chief accounting officer of the Company to the effect that: (i) the
representations, warranties and agreements of the Company in this Agreement were
true and correct when made and are true and correct as of the Closing Date; (ii)
the Company has performed all covenants and agreements and satisfied all
conditions contained herein; (iii) they have carefully examined the Registration
Statement, the Prospectus, the General Disclosure Package, and any individual
Issuer Free Writing Prospectus and, in their opinion (A) as of the Effective
Date, the Registration Statement and Prospectus did not include, and as of the
Applicable Time, neither (i) the General Disclosure Package, nor (ii) any
individual Issuer Free Writing Prospectus, when considered together with the
General Disclosure Package, included, any untrue statement of a material fact
and did not omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and (B) since the Effective Date, no event
has occurred which should have been set forth in a supplement or otherwise
required an amendment to the Registration Statement, the Statutory Prospectus or
the Prospectus; (iv) no stop order suspending the effectiveness of the
Registration Statement has been issued and, to their knowledge, no proceedings
for that purpose have been instituted or are pending under the Securities Act;
(v) there has not occurred any material adverse change in the assets,
properties, condition, financial or otherwise, or in the results of operations,
business affairs or business prospects of the Company and its subsidiaries
considered as a whole; (vi) except as set forth in Exhibit A1 of the
certificate, to its knowledge, the Company (A) has not received any written
notice of infringement, offer to license, notice of misappropriation, or notice
of conflict with any patent rights of any third person, (B) has not infringed,
misappropriated or violated, and upon commercialization and sale of the products
or services described in the Registration Statement and the Prospectus as being
under development, would not be infringing, misappropriating or otherwise
violating any rights arising under any patent issued as of the date hereof to
any third person of which it is aware, and (C) believes that no third party is
infringing, has misappropriated or is otherwise violating any rights of the
Company arising under the patent applications and patents handled by Etherton
Law Group, LLC; and (vii) except as set forth in Exhibit A1 of the certificate,
to its knowledge, there is no pending or threatened, action, suit, proceeding or
clam by any governmental authority or other third party challenging the
validity, scope, use, ownership, enforceability, or other rights of the Company
or its licensors in or to, any patent applications and patents handled by
Etherton Law Group, LLC or alleging that the Company infringes any third-party
patent.

 

(e)     The Representative shall have received: (i) simultaneously with the
execution of this Agreement, a signed letter from the Auditor addressed to the
Representative and dated the date of this Agreement, in form and substance
reasonably satisfactory to the Representative, containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
underwriters with respect to the financial statements and certain financial
information contained in the Registration Statement and the General Disclosure
Package, and (ii) on the Closing Date, a signed letter from the Auditor
addressed to the Representative and dated the date of the Closing Date(s), in
form and substance reasonably satisfactory to the Representative, containing
statements and information of the type ordinarily included in accountants’
“comfort letters” to underwriters with respect to the financial statements and
certain financial information contained in the Registration Statement and the
Prospectus.

 

(f)     The Representative shall have received on the Closing Date from
Gallagher & Kennedy, P.A., counsel for the Company, an opinion and a negative
assurance letter, addressed to the Representative and dated as of the Closing
Date, in form and substance reasonably satisfactory to the Representative.

 

16

--------------------------------------------------------------------------------

 

 

(g)     Etherton Law Group, LLC shall have furnished to the Underwriters such
counsel’s written opinion, as intellectual property counsel to the Company,
addressed to the Representative and dated as of the Closing Date, as applicable,
in form and substance reasonably satisfactory to the Representative.

 

(h)     The Representative shall have received on the Closing Date from Mintz,
Levin, Cohn, Ferris, Glovsky and Popeo, P.C., counsel for the Representative, an
opinion, addressed to the Representative and dated the Closing Date, in form and
substance reasonably satisfactory to the Representative.

 

(i)     All proceedings taken in connection with the sale of the Securities as
herein contemplated shall be reasonably satisfactory in form and substance to
the Representative, and their counsel.

 

(j)     The Representative shall have received copies of the Lock-Up Agreements
executed by each entity or person listed on Schedule II hereto.

 

(k)     The Company shall have filed a Notification: Listing of Additional
Shares with the NYSE American and received no objection thereto. The Shares and
the Warrant Shares shall be qualified and approved for listing on the NYSE
American, subject to official notice of issuance.

 

(l)     The Representative shall be reasonably satisfied that since the
respective dates as of which information is given in the Registration Statement,
the Statutory Prospectus, the General Disclosure Package and the Prospectus, (i)
there shall not have been any material change in the capital stock of the
Company or any material change in the indebtedness (other than in the ordinary
course of business) of the Company, (ii) except as set forth or contemplated by
the Registration Statement, the Statutory Prospectus, the General Disclosure
Package or the Prospectus, no material oral or written agreement or other
transaction shall have been entered into by the Company that is not in the
ordinary course of business or that could reasonably be expected to result in a
material reduction in the future earnings of the Company, (iii) no loss or
damage (whether or not insured) to the property of the Company shall have been
sustained that had or could reasonably be expected to have a Material Adverse
Effect, (iv) no legal or governmental action, suit or proceeding affecting the
Company or any of its properties that is material to the Company or that affects
or could reasonably be expected to affect the transactions contemplated by this
Agreement shall have been instituted or threatened and (v) there shall not have
been any material change in the assets, properties, condition (financial or
otherwise), or in the results of operations, business affairs or business
prospects of the Company or its subsidiaries considered as a whole that makes it
impractical or inadvisable in the Representative’s judgment to proceed with the
purchase or offering of the Securities as contemplated hereby.

 

(m)     On the Closing Date, FINRA shall have confirmed that it has not raised
any objection with respect to the fairness and reasonableness of the
underwriting terms and agreements in connection with the offering of the
Securities.

 

17

--------------------------------------------------------------------------------

 

 

(n)     The Representative shall have received electronic copies of the Warrants
executed by the Company.

 

(o)     The Company shall have furnished or caused to be furnished to the
Representative such further certificates or documents as the Representative
shall have reasonably requested.

 

4.     Covenants and other Agreements of the Company and the Underwriters.

 

(a)     The Company covenants and agrees as follows:

 

(i)     The Company will use its best efforts to cause the Registration
Statement, if not effective at the time of execution of this Agreement, and any
amendments thereto, to become effective as promptly as possible. The Company
shall prepare the Prospectus in a form approved by the Representative and file
such Prospectus pursuant to Rule 424(b) under the Securities Act not later than
the Commission’s close of business on the second business day following the
execution and delivery of this Agreement, or, if applicable, such earlier time
as may be required by the Rules. The Company will file with the Commission all
Issuer Free Writing Prospectuses in the time and manner required under Rules
433(d) or 163(b)(2), as the case may be.

 

(ii)     The Company shall promptly advise the Representative in writing (A)
when any post-effective amendment to the Registration Statement shall have
become effective or any supplement to the Prospectus shall have been filed, (B)
of any request by the Commission for any amendment of the Registration Statement
or the Prospectus or for any additional information, (C) of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or of any order preventing or suspending the use of any preliminary
prospectus or any “free writing prospectus”, as defined in Rule 405 of the
Rules, or the institution or threatening of any proceeding for that purpose and
(D) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Securities for sale in any jurisdiction
or the initiation or threatening of any proceeding for such purpose. The Company
shall not file any amendment of the Registration Statement or supplement to the
Prospectus or any document incorporated by reference in the Registration
Statement or any Issuer Free Writing Prospectus unless the Company has furnished
the Representative a copy for its review prior to filing and shall not file any
such proposed amendment or supplement to which the Representative reasonably
object. The Company shall use its best efforts to prevent the issuance of any
such stop order and, if issued, to obtain as soon as possible the withdrawal
thereof.

 

18

--------------------------------------------------------------------------------

 

 

(iii)     If, at any time when a prospectus relating to the Securities (or, in
lieu thereof, the notice referred to in Rule 173(a) of the Rules) is required to
be delivered under the Securities Act and any event occurs as a result of which
the Prospectus as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein in the light of the circumstances under which they
were made not misleading, or if it shall be necessary to amend or supplement the
Prospectus to comply with the Securities Act or the Rules, the Company promptly
shall prepare and file with the Commission, subject to the second sentence of
paragraph (ii) of this Section 4(a), an amendment or supplement which shall
correct such statement or omission or an amendment which shall effect such
compliance.

 

(iv)     If at any time following issuance of an Issuer Free Writing Prospectus
there occurs an event or development as a result of which such Issuer Free
Writing Prospectus would conflict with the information contained in the
Registration Statement or would include an untrue statement of a material fact
or would omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances prevailing at the subsequent time, not misleading, the Company
will promptly notify the Representative and will promptly amend or supplement,
at its own expense, such Issuer Free Writing Prospectus to eliminate or correct
such conflict, untrue statement or omission.

 

(v)     The Company shall furnish to the Representative and counsel for the
Underwriters, without charge, signed copies of the Registration Statement
(including all exhibits thereto and amendments thereof) and to each other
Underwriter a copy of the Registration Statement (without exhibits thereto) and
all amendments thereof and, so long as delivery of a prospectus by an
Underwriter or dealer may be required by the Securities Act or the Rules, as
many copies of any Preliminary Prospectus, any Issuer Free Writing Prospectus
and the Prospectus and any amendments thereof and supplements thereto as the
Representative may reasonably request. If applicable, the copies of the
Registration Statement, Preliminary Prospectus, any Issuer Free Writing
Prospectus and Prospectus and each amendment and supplement thereto furnished to
the Underwriters will be identical to the electronically transmitted copies
thereof filed with the Commission pursuant to EDGAR, except to the extent
permitted by Regulation S-T.

 

(vi)     The Company shall cooperate with the Representative and their counsel
in endeavoring to qualify the Securities for offer and sale in connection with
the offering under the laws of such jurisdictions as the Representative may
designate and shall maintain such qualifications in effect so long as required
for the distribution of the Securities; provided, however, that the Company
shall not be required in connection therewith, as a condition thereof, to
qualify as a foreign corporation or to execute a general consent to service of
process in any jurisdiction or subject itself to taxation as doing business in
any jurisdiction.

 

(vii)     The Company, during the period when the Prospectus (or in lieu
thereof, the notice referred to in Rule 173(a) of the Rules) is required to be
delivered under the Securities Act and the Rules or the Exchange Act, will file
all reports and other documents required to be filed with the Commission
pursuant to Section 13, 14 or 15 of the Exchange Act within the time periods
required by the Exchange Act and the regulations promulgated thereunder.

 

19

--------------------------------------------------------------------------------

 

 

(viii)     Without the prior written consent of the Representative, for a period
of 90 days after the date of this Agreement (“Lock-Up Period”), the Company
shall not issue, sell or register with the Commission (other than on Form S-8 or
on any successor form), or otherwise dispose of, directly or indirectly, any
equity securities of the Company (or any securities convertible into,
exercisable for or exchangeable for equity securities of the Company), except
for (i) the issuance of the Securities pursuant to the Registration Statement,
(ii) the issuance of shares pursuant to the Company’s existing stock option plan
or bonus plan as described in the Registration Statement and the Prospectus,
(iii) the issuance of Common Stock pursuant to the conversion of securities or
the exercise of warrants, which securities or warrants are outstanding on the
date hereof and described in the Registration Statement and the Prospectus;
(iv) adoption of a new equity incentive plan, and filing a registration
statement on Form S-8 under the Securities Act to register the offer and sale of
securities to be issued pursuant to such new equity incentive plan, and issue
securities pursuant to such new equity incentive plan (including, without
limitation, the issuance of shares of Common Stock upon the exercise of options
or other securities issued pursuant to such new equity incentive plan), provided
that (1) such new equity incentive plan satisfies the transaction requirements
of General Instruction A.1 of Form S-8 under the Securities Act and (2) this
clause, or (iv) shall not be available unless each recipient of shares of Common
Stock, or securities exchangeable or exercisable for or convertible into Common
Stock, pursuant to such new equity incentive plan shall be contractually
prohibited from selling, offering, disposing of or otherwise transferring any
such shares or securities during the remainder of the Lock-Up Period.

 

(ix)     On or before completion of this offering, the Company shall make all
filings required under applicable securities laws and by the NYSE American
(including any required registration under the Exchange Act).

 

(x)     Prior to the Closing Date, the Company will issue no press release or
other communications directly or indirectly and hold no press conference with
respect to the Company, the condition, financial or otherwise, or the earnings,
business affairs or business prospects of any of them, or the offering of the
Securities without the prior written consent of the Representative unless in the
judgment of the Company and its counsel, and after notification to the
Representative, such press release or communication is required by law.

 

(xi)     The Company will apply the net proceeds from the offering of the
Securities in the manner set forth under “Use of Proceeds” in the Prospectus.

 

(xii)     For so long as any Warrants remain outstanding, the Company shall
continue to reserve and keep available at all times, free from preemptive
rights, a sufficient number of shares of Common Stock for the purpose of
enabling the Company to effect the issuance of the Warrant Shares.

 

20

--------------------------------------------------------------------------------

 

 

(b)     The Company agrees to pay, or reimburse if paid by the Representative,
whether or not the transactions contemplated hereby are consummated or this
Agreement is terminated, all costs and expenses incident to the public offering
of the Securities and the performance of the obligations of the Company under
this Agreement including those relating to: (i) the preparation, printing,
reproduction filing and distribution of the Registration Statement including all
exhibits thereto, each Preliminary Prospectus, the Prospectus, any Issuer Free
Writing Prospectus, all amendments and supplements thereto and any document
incorporated by reference therein, and the printing, filing and distribution of
this Agreement; (ii) the preparation and delivery of the Shares and the Warrants
to the Underwriters; (iii) the furnishing (including costs of shipping and
mailing) to the Representative and to the Underwriters of copies of each
Preliminary Prospectus, the Prospectus and all amendments or supplements to the
Prospectus, any Issuer Free Writing Prospectus, and of the several documents
required by this Section 4 to be so furnished, as may be reasonably requested
for use in connection with the offering and sale of the Securities by the
Underwriters or by dealers to whom Securities may be sold; (iv) inclusion of the
Shares and the Warrant Shares for quotation on the NYSE American; (v) all
transfer taxes, if any, with respect to the sale and delivery of the Securities
by the Company to the Underwriters; and (vi) all reasonable out-of-pocket costs
and expenses incident to the offering and the performance of the obligations of
the Representative under this Agreement (including, without limitation, the
reasonable fees and expenses of counsel to the Underwriters) not to exceed
$75,000 in the aggregate (without the Company’s prior approval which shall not
be unreasonably withheld, conditioned or delayed), excluding (x) the
registration or qualification of the Securities for offer and sale under the
securities or Blue Sky laws of the various jurisdictions referred to in Section
4(a)(vi), including the reasonable fees and disbursements of counsel for the
Underwriters in connection with such registration and qualification and the
preparation, printing, distribution and shipment of preliminary and
supplementary Blue Sky memoranda and (y) the filing fees of FINRA in connection
with its review of the terms of the public offering and reasonable fees and
disbursements of counsel for the Underwriters in connection with such review.
The Underwriters agree to pay, whether or not the transactions contemplated
hereby are consummated or this Agreement is terminated, all costs and expenses
incident to the performance of the obligations of the Underwriters under this
Agreement not payable by the Company pursuant to the preceding sentence,
including, without limitation, the fees and disbursements of counsel for the
Underwriters. In addition to the payments set forth in this Section, the Company
agrees that, for a period of twelve (12) months from the Closing Date, the
Company grants to the Representative the right of first refusal to act as
exclusive financial advisor in connection with any acquisition or other effort
by the Company to obtain control, directly or indirectly and whether in one or a
series of transactions, of all or a significant portion of the assets or
securities of a third party, or the sale or other transfer by the Company,
whether in one or a series of transactions, of assets or securities, or any
extraordinary corporate transaction, regardless of the form of structure of such
transaction, or as sole bookrunning underwriter, sole initial purchaser, sole
placement agent, or sole selling agent, as the case may be, on any financing for
the Company excluding any transaction with the entities listed on Schedule IV
hereto. In the event the Company advises the Representative that it desires to
effect any such transaction or financing, the Company and the Representative
will negotiate in good faith the terms of the Representative’s engagement in a
separate agreement, which agreement would set forth, among other matters,
compensation for the Representative based upon customary fees for the services
provided. The Representative’s participation in any such transaction or
financing will be subject to the approval of the Representative’s internal
committees and other conditions customary for such an undertaking.

 

21

--------------------------------------------------------------------------------

 

 

(c)     The Company acknowledges and agrees that each of the Underwriters has
acted and is acting solely in the capacity of a principal in an arm’s length
transaction between the Company, on the one hand, and the Underwriters, on the
other hand, with respect to the offering of Securities contemplated hereby
(including in connection with determining the terms of the offering) and not as
a financial advisor, agent or fiduciary to the Company or any other person.
Additionally, the Company acknowledges and agrees that the Underwriters have not
and will not advise the Company or any other person as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction. The Company
has its own advisors concerning such matters and shall be responsible for making
its own independent investigation and appraisal of the transactions contemplated
hereby, and the Underwriters shall have no responsibility or liability to the
Company or any other person with respect thereto, whether arising prior to or
after the date hereof. Any review by the Underwriters of the Company, the
transactions contemplated hereby or other matters relating to such transactions
have been and will be performed solely for the benefit of the Underwriters and
shall not be on behalf of the Company. The Company agrees that it will not claim
that the Underwriters, or any of them, has rendered advisory services of any
nature or respect, or owes a fiduciary duty to the company or any other person
in connection with any such transaction or the process leading thereto.

 

(d)     The Company represents and agrees that, unless it obtains the prior
consent of the Representative, and each Underwriter represents and agrees that,
unless it obtains the prior consent of the Company and the Representative, it
has not made and will not make any offer relating to the Securities that would
constitute an “issuer free writing prospectus,” as defined in Rule 433, or that
would otherwise constitute a “free writing prospectus,” as defined in Rule 405,
required to be filed with the Commission. The Company has complied and will
comply with the requirements of Rule 433 under the Act applicable to any Issuer
Free Writing Prospectus, including timely filing with the Commission where
required, legending and record keeping. The Company represents that is has
satisfied and agrees that it will satisfy the conditions set forth in Rule 433
of the Rules to avoid a requirement to file with the Commission any Road Show.

 

5.     Indemnification.

 

(a)     The Company agrees to indemnify and hold harmless each Underwriter, its
officers and employees and each person, if any, who controls any Underwriter
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act against any and all losses, claims, damages and liabilities, joint
or several (including any reasonable investigation, legal and other expenses
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted), to which they, or any of them, may
become subject under the Securities Act, the Exchange Act or other Federal or
state law or regulation, at common law or otherwise, insofar as such losses,
claims, damages or liabilities arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus, the Registration Statement, the Statutory Prospectus,
the Prospectus, any Issuer Free Writing Prospectus or any “issuer-information”
filed or required to be filed pursuant to Rule 433(d) of the Rules, any
amendment thereof or supplement thereto, or in any Blue Sky application or other
information or other documents executed by the Company filed in any state or
other jurisdiction to qualify any or all of the Securities under the securities
laws thereof (any such application, document or information being hereinafter
referred to as a “Blue Sky Application”) or arise out of or are based upon any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading;
provided, however, that such indemnity shall not inure to the benefit of any
Underwriter (or any person controlling such Underwriter) on account of any
losses, claims, damages or liabilities arising from the sale of the Securities
to any person by such Underwriter if such untrue statement or omission or
alleged untrue statement or omission was made in such preliminary prospectus,
the Registration Statement, the Prospectus, the Statutory Prospectus, any Issuer
Free Writing Prospectus or such amendment or supplement thereto, or in any Blue
Sky Application in reliance upon and in conformity with the Underwriting
Information. This indemnity agreement will be in addition to any liability which
the Company may otherwise have.

 

22

--------------------------------------------------------------------------------

 

 

(b)     Each Underwriter, severally and not jointly, agrees to indemnify and
hold harmless the Company and each person, if any, who controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, each director of the Company, and each officer of the Company who
signs the Registration Statement, against any losses, claims, damages or
liabilities to which such party may become subject, under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in any preliminary prospectus, the
Registration Statement or the Prospectus, or any amendment or supplement
thereto, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, in each case to the extent, but only to
the extent, that such untrue statement or alleged untrue statement or omission
or alleged omission was made in any Preliminary Prospectus, the Registration
Statement, the Statutory Prospectus or the Prospectus or any such amendment or
supplement in reliance upon and in conformity with the Underwriting Information;
provided, however, that the obligation of each Underwriter to indemnify the
Company (including any controlling person, director or officer thereof) shall be
limited to the amount of the underwriting discount and commissions applicable to
the Securities to be purchased by such Underwriter hereunder.

 

(c)     Any party that proposes to assert the right to be indemnified under this
Section 5 will, promptly after receipt of notice of commencement of any action,
suit or proceeding against such party in respect of which a claim is to be made
against an indemnifying party or parties under this Section 5, notify each such
indemnifying party of the commencement of such action, suit or proceeding,
enclosing a copy of all papers served. No indemnification provided for in
Section 5(a) or 5(b) shall be available to any party who shall fail to give
notice as provided in this Section 5(c) if the party to whom notice was not
given was unaware of the proceeding to which such notice would have related and
was prejudiced by the failure to give such notice but the omission so to notify
such indemnifying party of any such action, suit or proceeding shall not relieve
it from any liability that it may have to any indemnified party for contribution
or otherwise than under this Section 5. In case any such action, suit or
proceeding shall be brought against any indemnified party and it shall notify
the indemnifying party of the commencement thereof, the indemnifying party shall
be entitled to participate in, and, to the extent that it shall wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party, and
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof and the approval by the indemnified
party of such counsel, the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses, except as provided below and
except for the reasonable costs of investigation subsequently incurred by such
indemnified party in connection with the defense thereof. The indemnified party
shall have the right to employ its counsel in any such action, but the fees and
expenses of such counsel shall be at the expense of such indemnified party
unless (i) the employment of counsel by such indemnified party has been
authorized in writing by the indemnifying parties, (ii) the indemnified party
shall have been advised by counsel that there may be one or more legal defenses
available to it which are different from or in addition to those available to
the indemnifying party (in which case the indemnifying parties shall not have
the right to direct the defense of such action on behalf of the indemnified
party) or (iii) the indemnifying parties shall not have employed counsel to
assume the defense of such action within a reasonable time after notice of the
commencement thereof, in each of which cases the fees and expenses of counsel
shall be at the expense of the indemnifying parties. An indemnifying party shall
not be liable for any settlement of any action, suit, and proceeding or claim
effected without its written consent, which consent shall not be unreasonably
withheld or delayed.

 

23

--------------------------------------------------------------------------------

 

 

6.     Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in Section 5(a) or 5(b)
is due in accordance with its terms but for any reason is unavailable to or
insufficient to hold harmless an indemnified party in respect to any losses,
liabilities, claims, damages or expenses referred to therein, then each
indemnifying party shall contribute to the aggregate losses, liabilities,
claims, damages and expenses (including any investigation, legal and other
expenses reasonably incurred in connection with, and any amount paid in
settlement of, any action, suit or proceeding or any claims asserted, but after
deducting any contribution received by any person entitled hereunder to
contribution from any person who may be liable for contribution) incurred by
such indemnified party, as incurred, in such proportion as is appropriate to
reflect the relative benefits received by the Company on the one hand and the
Underwriters on the other hand from the offering of the Securities pursuant to
this Agreement or, if such allocation is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to above but also the relative fault of the Company on the one hand and
the Underwriters on the other hand in connection with the statements or
omissions which resulted in such losses, liabilities, claims, damages or
expenses, as well as any other relevant equitable considerations. The Company
and the Underwriters agree that it would not be just and equitable if
contribution pursuant to this Section 6 were determined by pro rata allocation
(even if the Underwriters were treated as one entity for such purpose) or by any
other method of allocation which does not take account of the equitable
considerations referred to above. The aggregate amount of losses, liabilities,
claims, damages and expenses incurred by an indemnified party and referred to
above shall be deemed to include any legal or other expenses reasonably incurred
by such indemnified party in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue or alleged untrue statement or omission or alleged omission.
Notwithstanding the provisions of this Section 6, (i) no Underwriter (except as
may be provided in any agreement among Underwriters) shall be required to
contribute any amount in excess of the underwriting discounts and commissions
applicable to the Securities purchased by such Underwriter. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 6,
each person, if any, who controls an Underwriter within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act shall have the same
rights to contribution as such Underwriter, and each director of the Company,
each officer of the Company who signed the Registration Statement, and each
person, if any, who controls the Company within the meaning of the Section 15 of
the Securities Act or Section 20 of the Exchange Act, shall have the same rights
to contribution as the Company. Any party entitled to contribution will,
promptly after receipt of notice of commencement of any action, suit or
proceeding against such party in respect of which a claim for contribution may
be made against another party or parties under this Section 6, notify such party
or parties from whom contribution may be sought, but the omission so to notify
such party or parties from whom contribution may be sought shall not relieve the
party or parties from whom contribution may be sought from any other obligation
it or they may have hereunder or otherwise than under this Section 6. No party
shall be liable for contribution with respect to any action, suit, proceeding or
claim settled without its written consent. The Underwriters’ obligations to
contribute pursuant to this Section 6 are several in proportion to their
respective underwriting commitments and not joint.

 

24

--------------------------------------------------------------------------------

 

 

7.     Termination.

 

(a)     This Agreement may be terminated with respect to the Securities to be
purchased on the Closing Date by the Representative by notifying the Company at
any time at or before the Closing Date in the absolute discretion of the
Representative if: (i) there has occurred any material adverse change in the
securities markets or any event, act or occurrence that has materially
disrupted, or in the opinion of the Representative, will in the future
materially disrupt, the securities markets or there shall be such a material
adverse change in general financial, political or economic conditions or the
effect of international conditions on the financial markets in the United States
is such as to make it, in the judgment of the Representative, inadvisable or
impracticable to market the Securities or enforce contracts for the sale of the
Securities; (ii) there has occurred any outbreak or material escalation of
hostilities or acts of terrorism or other calamity or crisis the effect of which
on the financial markets of the United States is such as to make it, in the
judgment of the Representative, inadvisable or impracticable to market the
Securities or enforce contracts for the sale of the Securities; (iii) trading in
the Shares or Warrant Shares or any securities of the Company has been suspended
or materially limited by the Commission or trading generally on the New York
Stock Exchange, Inc., the American Stock Exchange, Inc. or The Nasdaq Stock
Market has been suspended or materially limited, or minimum or maximum ranges
for prices for securities shall have been fixed, or maximum ranges for prices
for securities have been required, by any of said exchanges or by such system or
by order of the Commission, FINRA, or any other governmental or regulatory
authority; (iv) a banking moratorium has been declared by any state or Federal
authority; or (v) in the judgment of the Representative, there has been, since
the time of execution of this Agreement or since the respective dates as of
which information is given in the Prospectus, any material adverse change in the
assets, properties, condition, financial or otherwise, or in the results of
operations, business affairs or business prospects of the Company and its
subsidiaries considered as a whole, whether or not arising in the ordinary
course of business.

 

(b)     If this Agreement is terminated pursuant to any of its provisions, the
Company shall not be under any liability to any Underwriter, and no Underwriter
shall be under any liability to the Company, except that (y) if this Agreement
is terminated by the Representative or the Underwriters because of any failure,
refusal or inability on the part of the Company to comply with the terms or to
fulfill any of the conditions of this Agreement, the Company will reimburse the
Underwriters for all out-of-pocket expenses (including the reasonable fees and
disbursements of their counsel) incurred by them in connection with the proposed
purchase and sale of the Securities or in contemplation of performing their
obligations hereunder and (z) no Underwriter who shall have failed or refused to
purchase the Securities agreed to be purchased by it under this Agreement,
without some reason sufficient hereunder to justify cancellation or termination
of its obligations under this Agreement, shall be relieved of liability to the
Company or to the other Underwriters for damages occasioned by its failure or
refusal.

 

25

--------------------------------------------------------------------------------

 

 

8.     Substitution of Underwriters. If any Underwriter shall default in its
obligation to purchase on the Closing Date the Securities agreed to be purchased
hereunder on the Closing Date, the Representative shall have the right, within
36 hours thereafter, to make arrangements for one or more of the non-defaulting
Underwriters, or any other underwriters, to purchase such Securities on the
terms contained herein. If, however, the Representative shall not have completed
such arrangements within such 36-hour period, then the Company shall be entitled
to a further period of 36 hours within which to procure another party or other
parties satisfactory to the Underwriters to purchase such Securities on such
terms. If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Underwriter or Underwriters by the Representative and
the Company as provided above, the aggregate number of Securities which remains
unpurchased on the Closing Date does not exceed one-eleventh of the aggregate
number of all the Securities that all the Underwriters are obligated to purchase
on such date, then the Company shall have the right to require each
non-defaulting Underwriter to purchase the number of Securities which such
Underwriter agreed to purchase hereunder at such date and, in addition, to
require each non-defaulting Underwriter to purchase its pro rata share (based on
the number of Securities which such Underwriter agreed to purchase hereunder) of
the Securities of such defaulting Underwriter or Underwriters for which such
arrangements have not been made; but nothing herein shall relieve a defaulting
Underwriter from liability for its default. In any such case, either the
Representative or the Company shall have the right to postpone the Closing Date
for a period of not more than seven days in order to effect any necessary
changes and arrangements (including any necessary amendments or supplements to
the Registration Statement or Prospectus or any other documents), and the
Company agrees to file promptly any amendments to the Registration Statement or
the Prospectus which in the opinion of the Company and the Underwriters and
their counsel may thereby be made necessary.

 

If, after giving effect to any arrangements for the purchase of the Securities
of a defaulting Underwriter or Underwriters by the Representative and the
Company as provided above, the aggregate number of such Securities which remains
unpurchased exceeds 20% of the aggregate number of all the Securities to be
purchased at such date, then this Agreement shall terminate, without liability
on the part of any non-defaulting Underwriter to the Company, and without
liability on the part of the Company, except as provided in Sections 4(b), 5, 6
and 7. The provisions of this Section 8 shall not in any way affect the
liability of any defaulting Underwriter to the Company or the nondefaulting
Underwriters arising out of such default. The term “Underwriter” as used in this
Agreement shall include any person substituted under this Section 8 with like
effect as if such person had originally been a party to this Agreement with
respect to such Shares.

 

9.     Miscellaneous. The respective agreements, representations, warranties,
indemnities and other statements of the Company and the several Underwriters, as
set forth in this Agreement or made by or on behalf of them pursuant to this
Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of any Underwriter or the Company or any of their respective officers, directors
or controlling persons referred to in Sections 5 and 6 hereof, and shall survive
delivery of and payment for the Securities. In addition, the provisions of
Sections 4(b), 5, 6 and 7 shall survive the termination or cancellation of this
Agreement.

 

26

--------------------------------------------------------------------------------

 

 

This Agreement has been and is made for the benefit of the Underwriters and the
Company and their respective successors and assigns, and, to the extent
expressed herein, for the benefit of persons controlling any of the
Underwriters, or the Company, and directors and officers of the Company, and
their respective successors and assigns, and no other person shall acquire or
have any right under or by virtue of this Agreement. The term “successors and
assigns” shall not include any purchaser of Shares from any Underwriter merely
because of such purchase.

 

All notices and communications hereunder shall be in writing and mailed or
delivered or by telephone or telegraph if subsequently confirmed in writing, (a)
if to the Representative, c/o Oppenheimer & Co. Inc., 85 Broad Street, New York,
New York 10004, Attention: General Counsel, and to Mintz, Levin, Cohn, Ferris,
Glovsky and Popeo, P.C., 666 Third Avenue, New York, New York 10017, Attention:
Ivan K. Blumenthal, Esq., Facsimile: 212-983-3115, and (b) if to the Company, to
its agent for service as such agent’s address appears on the cover page of the
Registration Statement with copies to Gallagher & Kennedy, P.A., 2575 East
Camelback Road, Phoenix, AZ 58016, Attention: Stephen R. Boatwright, Esq.,
Facsimile (601) 530-8500.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

 

[Remainder of Page Intentionally Left Blank.]

 

27

--------------------------------------------------------------------------------

 

 

This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.

 

Please confirm that the foregoing correctly sets forth the agreement among us.

 

  Very truly yours,             ISORAY, INC.                             By: /s/
Lori A. Woods       Title: CEO                  

 

 

 

Confirmed:             OPPENHEIMER & CO. INC.             Acting severally on
behalf of itself     and as Representative of the several     Underwriters named
in Schedule I annexed     hereto.             By: OPPENHEIMER & CO. INC.        
    By: /s/ Michael Margolis       Name: Michael Margolis R.Ph.       Title:
Managing Director, Co-Head       of Healthcare Investment Banking    

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 

 

Name

 

Number of

Shares

to be Purchased

   

Number of

Warrants to

be Purchased

 

Oppenheimer & Co. Inc.

    18,269,230       9,134,615                                                  
                                                                               
               

Total

    18,269,230       9,134,615  

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE II

 

Lock-up Signatories

 

 

●

Lori Woods

 

●

Philip Vitale, MD

 

●

Alan Hoffmann

 

●

Michael McCormick

 

●

Jonathan Hunt

 

●

Mark Austin

 

●

William Cavanagh III

 

●

Michal Krachon

 

●

Jennifer Streeter

 

●

Krista Cline

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE III

 

Issuer Free Writing Prospectuses

 

None.

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE IV

 

Entities Excluded from ROFR

 

 

 

Text of schedule omitted.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

FORM OF WARRANT

 

 

ISORAY, INC.

 

Warrant To Purchase Common Stock

 

Warrant No.:                

Number of Shares of Common Stock:_____________

Date of Issuance: [___], 20[  ] ("Issuance Date")

 

Isoray, Inc., a company organized under the laws of Delaware (the "Company"),
hereby certifies that, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, [HOLDER], the registered holder
hereof or its permitted assigns (the "Holder"), is entitled, subject to the
terms set forth below, to purchase from the Company, at the Exercise Price (as
defined below) then in effect, at any time or times on or after [ ] (the
“Initial Exercisability Date”), but not after 11:59 p.m., Eastern time, on the
Expiration Date, (as defined below), ______________ (_____________)1 fully paid
non-assessable shares of Common Stock (as defined below), subject to adjustment
as provided herein (the "Warrant Shares"). Except as otherwise defined herein,
capitalized terms in this Warrant to Purchase Common Stock (including any
Warrants to Purchase Common Stock issued in exchange, transfer or replacement
hereof, this "Warrant"), shall have the meanings set forth in Section 16. This
Warrant is one of the Warrants to purchase Common Stock (the "Warrants") issued
pursuant to (i) that certain Underwriting Agreement, dated as of [ ], 2020 (the
"Subscription Date") by and between the Company and Oppenheimer & Co. Inc., (ii)
the Company's Registration Statement on Form S-3 (File number 333-236025) (the
"Registration Statement") and (iii) the Company's prospectus supplement dated as
of [ ], 2020.

 

10.   EXERCISE OF WARRANT.

 

(i)     Mechanics of Exercise. Subject to the terms and conditions hereof
(including, without limitation, the limitations set forth in Section 1(f)), this
Warrant may be exercised by the Holder at any time or times on or after the
Initial Exercisability Date, in whole or in part, by delivery (whether via
facsimile, electronic mail or otherwise) of a written notice, in the form
attached hereto as Exhibit A (the "Exercise Notice"), of the Holder's election
to exercise this Warrant. Within one (1) Trading Day following the delivery of
the Exercise Notice, the Holder shall make payment to the Company of an amount
equal to the Exercise Price in effect on the date of such exercise multiplied by
the number of Warrant Shares as to which this Warrant is being exercised (the
"Aggregate Exercise Price") in cash by wire transfer of immediately available
funds or, if the provisions of Section 1(d) are applicable, by notifying the
Company that this Warrant is being exercised pursuant to a Cashless Exercise (as
defined in Section 1(d)). The Holder shall not be required to deliver the
original Warrant in order to effect an exercise hereunder, nor shall any
ink-original signature or medallion guarantee (or other type of guarantee or
notarization) with respect to any Exercise Notice be required. Execution and
delivery of the Exercise Notice with respect to less than all of the Warrant
Shares shall have the same effect as cancellation of the original Warrant and
issuance of a new Warrant evidencing the right to purchase the remaining number
of Warrant Shares and the Holder shall not be required to physically surrender
this Warrant to the Company until the Holder has purchased all of the Warrant
Shares available hereunder and the Warrant has been exercised in full, in which
case, the Holder shall surrender this Warrant to the Company for cancellation
within five (5) Trading Days of the date on which the final Exercise Notice has
been delivered to the Company. On or before the first (1st) Trading Day
following the date on which the Holder has delivered the applicable Exercise
Notice, the Company shall transmit by facsimile or electronic mail an
acknowledgment of confirmation of receipt of the Exercise Notice, in the form
attached to the Exercise Notice, to the Holder and the Company's transfer agent
(the "Transfer Agent"). So long as the Holder delivers the Aggregate Exercise
Price (or notice of a Cashless Exercise, if applicable) on or prior to the first
(1st) Trading Day following the date on which the Exercise Notice has been
delivered to the Company, then on or prior to the earlier of (i) the second
(2nd) Trading Day and (ii) the number of Trading Days comprising the Standard
Settlement Period, in each case following the date on which the Exercise Notice
has been delivered to the Company, or, if the Holder does not deliver the
Aggregate Exercise Price (or notice of a Cashless Exercise, if applicable) on or
prior to the first (1st) Trading Day following the date on which the Exercise
Notice has been delivered to the Company, then on or prior to the first (1st)
Trading Day following the date on which the Aggregate Exercise Price (or notice
of a Cashless Exercise, if applicable) is delivered (such earlier date, or if
later, the earliest day on which the Company is required to deliver Warrant
Shares pursuant to this Section 1(a), the “Share Delivery Date”), the Company
shall (X) provided that the Transfer Agent is participating in The Depository
Trust Company ("DTC") Fast Automated Securities Transfer Program, credit such
aggregate number of Warrant Shares to which the Holder is entitled pursuant to
such exercise to the Holder's or its designee's balance account with DTC through
its Deposit / Withdrawal At Custodian system, or (Y) if the Transfer Agent is
not participating in the DTC Fast Automated Securities Transfer Program, issue
and dispatch by overnight courier to the address as specified in the Exercise
Notice, a certificate, registered in the name of the Holder or its designee, for
the number of Warrant Shares to which the Holder is entitled pursuant to such
exercise. The Company shall be responsible for all fees and expenses of the
Transfer Agent and all fees and expenses with respect to the issuance of Warrant
Shares via DTC, if any, including without limitation for same day processing.
Upon delivery of the Exercise Notice, the Holder shall be deemed for all
corporate purposes to have become the holder of record and beneficial owner of
the Warrant Shares with respect to which this Warrant has been exercised,
irrespective of the date such Warrant Shares are credited to the Holder's DTC
account or the date of delivery of the certificates evidencing such Warrant
Shares, as the case may be. If this Warrant is physically delivered to the
Company in connection with any exercise pursuant to this Section 1(a) and the
number of Warrant Shares represented by this Warrant submitted for exercise is
greater than the number of Warrant Shares being acquired upon an exercise, then
the Company shall as soon as practicable and in no event later than three (3)
Trading Days after any exercise and at its own expense, issue and deliver to the
Holder (or its designee) a new Warrant (in accordance with Section 7(d))
representing the right to purchase the number of Warrant Shares issuable
immediately prior to such exercise under this Warrant, less the number of
Warrant Shares with respect to which this Warrant is exercised. No fractional
Warrant Shares are to be issued upon the exercise of this Warrant, but rather
the number of Warrant Shares to be issued shall be rounded to the nearest whole
number. The Company shall pay any and all transfer, stamp, issuance and similar
taxes, costs and expenses (including, without limitation, fees and expenses of
the Transfer Agent) which may be payable with respect to the issuance and
delivery of Warrant Shares upon exercise of this Warrant. The Company's
obligations to issue and deliver Warrant Shares in accordance with the terms and
subject to the conditions hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination; provided, however, that the Company shall
not be required to deliver Warrant Shares with respect to an exercise prior to
the Holder’s delivery of the Aggregate Exercise Price (or notice of a Cashless
Exercise) with respect to such exercise.

 

 

--------------------------------------------------------------------------------

1 Insert [    ]% of the number of shares of Common Stock purchased pursuant to
the Underwriting Agreement.

 

- 3 -

--------------------------------------------------------------------------------

 

 

Exercise Price. For purposes of this Warrant, "Exercise Price" means $[ ] per
share, subject to adjustment as provided herein.

 

(ii)     Company's Failure to Timely Deliver Securities. If either (I) the
Company shall fail for any reason or for no reason to issue to the Holder on or
prior to the applicable Share Delivery Date, if (x) the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, a
certificate for the number of shares of Common Stock to which the Holder is
entitled and register such Common Stock on the Company's share register or (y)
the Transfer Agent is participating in the DTC Fast Automated Securities
Transfer Program, to credit the Holder's balance account with DTC, for such
number of shares of Common Stock to which the Holder is entitled upon the
Holder's exercise of this Warrant or (II) a registration statement (which may be
the Registration Statement) covering the issuance or resale of the Warrant
Shares that are the subject of the Exercise Notice (the "Exercise Notice Warrant
Shares") is not available for the issuance or resale, as applicable, of such
Exercise Notice Warrant Shares and (x) the Company fails to promptly, but in no
event later than one (1) Business Day after such registration statement becomes
unavailable, to so notify the Holder and (y) the Company is unable to deliver
the Exercise Notice Warrant Shares electronically without any restrictive legend
by crediting such aggregate number of Exercise Notice Warrant Shares to the
Holder’s or its designee’s balance account with DTC through its Deposit /
Withdrawal At Custodian system (the event described in the immediately foregoing
clause (II) is hereinafter referred as a "Notice Failure" and together with the
event described in clause (I) above, an "Exercise Failure"), then, in addition
to all other remedies available to the Holder, if on or prior to the applicable
Share Delivery Date either (I) if the Transfer Agent is not participating in the
DTC Fast Automated Securities Transfer Program, the Company shall fail to issue
and deliver a certificate to the Holder and register such shares of Common Stock
on the Company's share register or, if the Transfer Agent is participating in
the DTC Fast Automated Securities Transfer Program, credit the Holder's balance
account with DTC for the number of shares of Common Stock to which the Holder is
entitled upon the Holder's exercise hereunder or pursuant to the Company's
obligation pursuant to clause (ii) below or (II) if a Notice Failure occurs, and
if after such date the Holder is required by its broker to purchase (in an open
market transaction or otherwise) or the Holder’s brokerage firm otherwise
purchases, shares of Common Stock to deliver in satisfaction of a sale by the
Holder of the Warrant Shares which the Holder anticipated receiving upon such
exercise (a “Buy-In”), then the Company shall, within five (5) Trading Days
after the Holder’s request, (A) pay in cash to the Holder the amount, if any, by
which (x) the Holder’s total purchase price (including brokerage commissions, if
any) for the shares of Common Stock so purchased exceeds (y) the amount obtained
by multiplying (1) the number of Warrant Shares that the Company was required to
deliver to the Holder in connection with the exercise at issue times (2) the
price at which the sell order giving rise to such purchase obligation was
executed, and (B) at the option of the Holder, either reinstate the portion of
the Warrant and equivalent number of Warrant Shares for which such exercise was
not honored (in which case such exercise shall be deemed rescinded) or deliver
to the Holder the number of shares of Common Stock that would have been issued
had the Company timely complied with its exercise and delivery obligations
hereunder. For example, if the Holder purchases Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to an attempted
exercise of shares of Common Stock with an aggregate sale price giving rise to
such purchase obligation of $10,000, under clause (A) of the immediately
preceding sentence the Company shall be required to pay the Holder $1,000. The
Holder shall provide the Company written notice indicating the amounts payable
to the Holder in respect of the Buy-In and, upon request of the Company,
evidence of the amount of such loss. Nothing herein shall limit a Holder’s right
to pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver shares
of Common Stock upon exercise of the Warrant as required pursuant to the terms
hereof. The Company’s current transfer agent participates in the DTC Fast
Automated Securities Transfer Program (“FAST”). In the event that the Company
changes transfer agents while this Warrant is outstanding, the Company shall
select a transfer agent that participates in FAST. While this Warrant is
outstanding, the Company shall cause its transfer agent to participate in FAST
with respect to this Warrant. In addition to the foregoing rights, (i) if the
Company fails to deliver the applicable number of Warrant Shares upon an
exercise pursuant to Section 1 by the applicable Share Delivery Date, then the
Holder shall have the right to rescind such exercise in whole or in part and
retain and/or have the Company return, as the case may be, any portion of this
Warrant that has not been exercised pursuant to such Exercise Notice; provided
that the rescission of an exercise shall not affect the Company’s obligation to
make any payments that have accrued prior to the date of such notice pursuant to
this Section 1(c) or otherwise, and (ii) if a registration statement (which may
be the Registration Statement) covering the issuance or resale of the Warrant
Shares that are subject to an Exercise Notice is not available for the issuance
or resale, as applicable, of such Exercise Notice Warrant Shares and the Holder
has submitted an Exercise Notice prior to receiving notice of the
non-availability of such registration statement and the Company has not already
delivered the Warrant Shares underlying such Exercise Notice electronically
without any restrictive legend by crediting such aggregate number of Warrant
Shares to which the Holder is entitled pursuant to such exercise to the Holder’s
or its designee’s balance account with DTC through its Deposit / Withdrawal At
Custodian system, the Holder shall have the option, by delivery of notice to the
Company, to (x) rescind such Exercise Notice in whole or in part and retain or
have returned, as the case may be, any portion of this Warrant that has not been
exercised pursuant to such Exercise Notice; provided that the rescission of an
Exercise Notice shall not affect the Company’s obligation to make any payments
that have accrued prior to the date of such notice pursuant to this Section 1(c)
or otherwise, and/or (y) switch some or all of such Exercise Notice from a cash
exercise to a Cashless Exercise. In addition to the foregoing, if the Company
fails for any reason to deliver to the Holder the Warrant Shares subject to an
Exercise Notice by the second Trading Day following the Share Delivery Date, the
Company shall pay to the Holder, in cash, as liquidated damages and not as a
penalty, for each $1,000 of Warrant Shares subject to such exercise (based on
the Weighted Average Price of the Common Stock on the date of the applicable
Exercise Notice), $10 per Trading Day (increasing to $20 per Trading Day on the
fifth Trading Day after such liquidated damages begin to accrue) for each
Trading Day after the second Trading Day following such Share Delivery Date
until such Warrant Shares are delivered or Holder rescinds such exercise.

 

- 4 -

--------------------------------------------------------------------------------

 

 

Cashless Exercise. Notwithstanding anything contained herein to the contrary, if
a registration statement (which may be the Registration Statement) covering the
issuance or resale of the Exercise Notice Warrant Shares is not available for
the issuance or resale, as applicable, of such Exercise Notice Warrant Shares,
the Holder may, in its sole discretion, exercise this Warrant in whole or in
part and, in lieu of making the cash payment otherwise contemplated to be made
to the Company upon such exercise in payment of the Aggregate Exercise Price,
elect instead to receive upon such exercise the "Net Number" of shares of Common
Stock determined according to the following formula (a "Cashless Exercise"):

 

Net Number = (A x B) - (A x C)

                                     B

 

For purposes of the foregoing formula:

 

A=  the total number of shares with respect to which this Warrant is then being
exercised.

 

B=  as applicable: (i) the Closing Sale Price of the Common Stock on the Trading
Day immediately preceding the date of the applicable Exercise Notice if such
Exercise Notice is (1) both executed and delivered pursuant to Section 1(a)
hereof on a day that is not a Trading Day or (2) both executed and delivered
pursuant to Section 1(a) hereof on a Trading Day prior to the opening of
“regular trading hours” (as defined in Rule 600(b)(68) of Regulation NMS
promulgated under the federal securities laws) on such Trading Day, (ii) at the
option of the Holder, either (y) the Weighted Average Price on the Trading Day
immediately preceding the date of the applicable Exercise Notice or (z) the Bid
Price of the Common Stock as of the time of the Holder’s execution of the
applicable Exercise Notice if such Exercise Notice is executed during “regular
trading hours” on a Trading Day and is delivered within two (2) hours thereafter
(including until two (2) hours after the close of “regular trading hours” on a
Trading Day) pursuant to Section 1(a) hereof or (iii) the Closing Sale Price of
the Common Stock on the date of the applicable Exercise Notice if the date of
such Exercise Notice is a Trading Day and such Exercise Notice is both executed
and delivered pursuant to Section 1(a) hereof after the close of “regular
trading hours” on such Trading Day.

 

C=  the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.

 

If Warrant Shares are issued in such a cashless exercise, the Company
acknowledges and agrees that in accordance with Section 3(a)(9) of the
Securities Act of 1933, as amended, the Warrant Shares shall take on the
registered characteristics of the Warrants being exercised, and the holding
period of the Warrants being exercised may be tacked on to the holding period of
the Warrant Shares. The Company agrees not to take any position contrary to this
Section 1(d).  Without limiting the rights of a Holder to receive Warrant Shares
on a “cashless exercise,” and to receive the cash payments contemplated pursuant
to Sections 1(c) and 4(b), in no event will the Company be required to net cash
settle a Warrant exercise.

 

- 5 -

--------------------------------------------------------------------------------

 

 

Disputes. In the case of a dispute as to the determination of the Exercise Price
or the arithmetic calculation of the Warrant Shares, the Company shall promptly
issue to the Holder the number of Warrant Shares that are not disputed and
resolve such dispute in accordance with Section 11.

 

(iii)     Beneficial Ownership. Notwithstanding anything to the contrary
contained herein, the Company shall not effect the exercise of any portion of
this Warrant, and the Holder shall not have the right to exercise any portion of
this Warrant, pursuant to the terms and conditions of this Warrant and any such
exercise shall be null and void and treated as if never made, to the extent that
after giving effect to such exercise, the Holder together with the other
Attribution Parties collectively would beneficially own in excess of
[4.99][9.99]% (the "Maximum Percentage") of the number of shares of Common Stock
outstanding immediately after giving effect to such exercise. For purposes of
the foregoing sentence, the aggregate number of shares of Common Stock
beneficially owned by the Holder and the other Attribution Parties shall include
the number of shares of Common Stock held by the Holder and all other
Attribution Parties plus the number of shares of Common Stock issuable upon
exercise of this Warrant with respect to which the determination of such
sentence is being made, but shall exclude the number of shares of Common Stock
which would be issuable upon (A) exercise of the remaining, unexercised portion
of this Warrant beneficially owned by the Holder or any of the other Attribution
Parties and (B) exercise or conversion of the unexercised or unconverted portion
of any other securities of the Company (including, without limitation, any
convertible notes or convertible preferred stock or warrants, including the
other Warrants) beneficially owned by the Holder or any other Attribution Party
subject to a limitation on conversion or exercise analogous to the limitation
contained in this Section 1(f). For purposes of this Section 1(f), beneficial
ownership shall be calculated in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended (the "1934 Act"). For purposes of this Warrant,
in determining the number of outstanding shares of Common Stock the Holder may
acquire upon the exercise of this Warrant without exceeding the Maximum
Percentage, the Holder may rely on the number of outstanding shares of Common
Stock as reflected in (x) the Company's most recent Annual Report on Form 10-K,
Quarterly Report on Form 10-Q and Current Reports on Form 8-K or other public
filing with the Securities and Exchange Commission (the "SEC"), as the case may
be, (y) a more recent public announcement by the Company or (z) any other
written notice by the Company or the Transfer Agent setting forth the number of
shares of Common Stock outstanding (the "Reported Outstanding Share Number"). If
the Company receives an Exercise Notice from the Holder at a time when the
actual number of outstanding shares of Common Stock is less than the Reported
Outstanding Share Number, the Company shall (i) notify the Holder in writing of
the number of shares of Common Stock then outstanding and, to the extent that
such Exercise Notice would otherwise cause the Holder's beneficial ownership, as
determined pursuant to this Section 1(f), to exceed the Maximum Percentage, the
Holder must notify the Company of a reduced number of Warrant Shares to be
purchased pursuant to such Exercise Notice (the number of shares by which such
purchase is reduced, the "Reduction Shares") and (ii) as soon as reasonably
practicable, the Company shall return to the Holder any exercise price paid by
the Holder for the Reduction Shares. For any reason at any time, upon the
written or oral request of the Holder, the Company shall within one (1) Business
Day confirm orally and in writing or by electronic mail to the Holder the number
of shares of Common Stock then outstanding. In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Warrant,
by the Holder and any other Attribution Party since the date as of which the
Reported Outstanding Share Number was reported. In the event that the issuance
of Common Stock to the Holder upon exercise of this Warrant results in the
Holder and the other Attribution Parties being deemed to beneficially own, in
the aggregate, more than the Maximum Percentage of the number of outstanding
shares of Common Stock (as determined under Section 13(d) of the 1934 Act), the
number of shares so issued by which the Holder's and the other Attribution
Parties' aggregate beneficial ownership exceeds the Maximum Percentage (the
"Excess Shares") shall be deemed null and void and shall be cancelled ab initio,
and the Holder shall not have the power to vote or to transfer the Excess
Shares. As soon as reasonably practicable after the issuance of the Excess
Shares has been deemed null and void, the Company shall return to the Holder the
exercise price paid by the Holder for the Excess Shares. Upon delivery of a
written notice to the Company, the Holder may from time to time increase or
decrease the Maximum Percentage to any other percentage not in excess of 9.99%
as specified in such notice; provided that (i) any such increase in the Maximum
Percentage will not be effective until the sixty-first (61st) day after such
notice is delivered to the Company and (ii) any such increase or decrease will
apply only to the Holder and the other Attribution Parties and not to any other
holder of Warrants that is not an Attribution Party of the Holder. For purposes
of clarity, the shares of Common Stock issuable pursuant to the terms of this
Warrant in excess of the Maximum Percentage shall not be deemed to be
beneficially owned by the Holder for any purpose including for purposes of
Section 13(d) or Rule 16a-1(a)(1) of the 1934 Act. No prior inability to
exercise this Warrant pursuant to this paragraph shall have any effect on the
applicability of the provisions of this paragraph with respect to any subsequent
determination of exercisability. The provisions of this paragraph shall be
construed and implemented in a manner otherwise than in strict conformity with
the terms of this Section 1(f) to the extent necessary to correct this paragraph
or any portion of this paragraph which may be defective or inconsistent with the
intended beneficial ownership limitation contained in this Section 1(f) or to
make changes or supplements necessary or desirable to properly give effect to
such limitation. The limitation contained in this paragraph may not be waived
and shall apply to a successor holder of this Warrant.

 

(iv)     Required Reserve Amount.  So long as this Warrant remains outstanding,
the Company shall at all times keep reserved for issuance under this Warrant a
number of shares of Common Stock at least equal to 100% of the maximum number of
shares of Common Stock as shall be necessary to satisfy the Company’s obligation
to issue shares of Common Stock under the Warrants then outstanding (without
regard to any limitations on exercise) (the "Required Reserve Amount"); provided
that at no time shall the number of shares of Common Stock reserved pursuant to
this Section 1(g) be reduced other than in connection with any exercise of
Warrants or such other event covered by Section 2(c) below.  The Required
Reserve Amount (including, without limitation, each increase in the number of
shares so reserved) shall be allocated pro rata among the holders of the
Warrants based on the number of shares of Common Stock issuable upon exercise of
Warrants held by each holder thereof on the Issuance Date (without regard to any
limitations on exercise) (the "Authorized Share Allocation"). In the event that
a holder shall sell or otherwise transfer any of such holder’s Warrants, each
transferee shall be allocated a pro rata portion of such holder’s Authorized
Share Allocation. Any shares of Common Stock reserved and allocated to any
Person which ceases to hold any Warrants shall be allocated to the remaining
holders of Warrants, pro rata based on the number of shares of Common Stock
issuable upon exercise of the Warrants then held by such holders thereof
(without regard to any limitations on exercise).

 

- 6 -

--------------------------------------------------------------------------------

 

 

(v)     Insufficient Authorized Shares. If at any time while this Warrant
remains outstanding the Company does not have a sufficient number of authorized
and unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance the Required Reserve Amount (an "Authorized Share Failure"), then the
Company shall promptly take all action reasonably necessary to increase the
Company's authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for this Warrant then
outstanding. Without limiting the generality of the foregoing sentence, as soon
as practicable after the date of the occurrence of an Authorized Share Failure,
but in no event later than ninety (90) days after the occurrence of such
Authorized Share Failure, the Company shall hold a meeting of its stockholders
for the approval of an increase in the number of authorized shares of Common
Stock. In connection with such meeting, the Company shall provide each
stockholder with a proxy statement and shall use its reasonable best efforts to
solicit its stockholders' approval of such increase in authorized shares of
Common Stock and to cause its board of directors to recommend to the
stockholders that they approve such proposal. Notwithstanding the foregoing, if
any such time of an Authorized Share Failure, the Company is able to obtain the
written consent of a majority of the shares of its issued and outstanding shares
of Common Stock to approve the increase in the number of authorized shares of
Common Stock, the Company may satisfy this obligation by obtaining such consent
and submitting for filing with the SEC an Information Statement on Schedule 14C.

 

11.     ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES. The Exercise
Price and the number of Warrant Shares shall be adjusted from time to time as
follows:

 

 

1.

Voluntary Adjustment By Company. The Company may at any time during the term of
this Warrant reduce the then current Exercise Price to any amount and for any
period of time deemed appropriate by the Board of Directors of the Company.

 

Adjustment Upon Subdivision or Combination of Common Stock. If the Company at
any time on or after the Subscription Date subdivides (by any stock split, stock
dividend, recapitalization or otherwise) one or more classes of its outstanding
shares of Common Stock into a greater number of shares, the Exercise Price in
effect immediately prior to such subdivision will be proportionately reduced and
the number of Warrant Shares will be proportionately increased. If the Company
at any time on or after the Subscription Date combines (by combination, reverse
stock split or otherwise) one or more classes of its outstanding shares of
Common Stock into a smaller number of shares, the Exercise Price in effect
immediately prior to such combination will be proportionately increased and the
number of Warrant Shares will be proportionately decreased. Any adjustment under
this Section 2(c) shall become effective at the close of business on the date
the subdivision or combination becomes effective.

 

Other Events. If any event occurs of the type contemplated by the provisions of
this Section 2 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Company's Board of
Directors will make an appropriate adjustment in the Exercise Price and the
number of Warrant Shares, as mutually determined by the Company’s Board of
Directors and the Required Holders, so as to protect the rights of the Holder;
provided that no such adjustment pursuant to this Section 2(d) will increase the
Exercise Price or decrease the number of Warrant Shares as otherwise determined
pursuant to this Section 2.

 

- 7 -

--------------------------------------------------------------------------------

 

 

12.     RIGHTS UPON DISTRIBUTION OF ASSETS. In addition to any adjustments
pursuant to Section 2 above, if, on or after the Subscription Date and on or
prior to the Expiration Date, the Company shall declare or make any dividend or
other distribution of its assets (or rights to acquire its assets) to holders of
shares of Common Stock, by way of return of capital or otherwise (including,
without limitation, any distribution of cash, stock or other securities,
property, options, evidence of indebtedness or any other assets by way of a
dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction) (a "Distribution"), at any time after
the issuance of this Warrant, then, in each such case, the Holder shall be
entitled to participate in such Distribution to the same extent that the Holder
would have participated therein if the Holder had held the number of shares of
Common Stock acquirable upon complete exercise of this Warrant (without regard
to any limitations or restrictions on exercise of this Warrant, including
without limitation, the Maximum Percentage) immediately before the date on which
a record is taken for such Distribution, or, if no such record is taken, the
date as of which the record holders of shares of Common Stock are to be
determined for the participation in such Distribution (provided, however, that
to the extent that the Holder's right to participate in any such Distribution
would result in the Holder and the other Attribution Parties exceeding the
Maximum Percentage, then the Holder shall not be entitled to participate in such
Distribution to such extent (and shall not be entitled to beneficial ownership
of such shares of Common Stock as a result of such Distribution (and beneficial
ownership) to such extent) and the portion of such Distribution shall be held in
abeyance for the benefit of the Holder until such time or times as its right
thereto would not result in the Holder and the other Attribution Parties
exceeding the Maximum Percentage, at which time or times the Holder shall be
granted such Distribution (and any Distributions declared or made on such
initial Distribution or on any subsequent Distribution held similarly in
abeyance) to the same extent as if there had been no such limitation).

 

13.           PURCHASE RIGHTS; FUNDAMENTAL TRANSACTIONS.

 

 

1.

Purchase Rights. In addition to any adjustments pursuant to Section 2 above, if
at any time on or after the Subscription Date and on or prior to the Expiration
Date the Company grants, issues or sells any Options, Convertible Securities or
rights to purchase stock, warrants, securities or other property pro rata to the
record holders of any class of Common Stock (the "Purchase Rights"), then the
Holder will be entitled to acquire, upon the terms applicable to such Purchase
Rights, the aggregate Purchase Rights which the Holder could have acquired if
the Holder had held the number of shares of Common Stock acquirable upon
complete exercise of this Warrant (without regard to any limitations or
restrictions on exercise of this Warrant, including without limitation, the
Maximum Percentage) immediately before the date on which a record is taken for
the grant, issuance or sale of such Purchase Rights, or, if no such record is
taken, the date as of which the record holders of Common Stock are to be
determined for the grant, issuance or sale of such Purchase Rights (provided,
however, that to the extent that the Holder's right to participate in any such
Purchase Right would result in the Holder and the other Attribution Parties
exceeding the Maximum Percentage, then the Holder shall not be entitled to
participate in such Purchase Right to such extent (and shall not be entitled to
beneficial ownership of such Common Stock as a result of such Purchase Right
(and beneficial ownership) to such extent) and such Purchase Right to such
extent shall be held in abeyance for the benefit of the Holder until such time
or times as its right thereto would not result in the Holder and the other
Attribution Parties exceeding the Maximum Percentage, at which time or times the
Holder shall be granted such right (and any Purchase Right granted, issued or
sold on such initial Purchase Right or on any subsequent Purchase Right to be
held similarly in abeyance) to the same extent as if there had been no such
limitation).

 

- 8 -

--------------------------------------------------------------------------------

 

 

 

2.

Fundamental Transaction. The Company shall not enter into or be party to a
Fundamental Transaction unless the Successor Entity assumes in writing all of
the obligations of the Company under this Warrant in accordance with the
provisions of this Section 4(b), including agreements to deliver to the Holder
in exchange for this Warrant a security of the Successor Entity evidenced by a
written instrument substantially similar in form and substance to this Warrant,
including, without limitation, which is exercisable for a corresponding number
of shares of capital stock equivalent to the shares of Common Stock acquirable
and receivable upon exercise of this Warrant (without regard to any limitations
on the exercise of this Warrant) prior to such Fundamental Transaction, and with
an exercise price which applies the exercise price hereunder to such shares of
capital stock (but taking into account the relative value of the shares of
Common Stock pursuant to such Fundamental Transaction and the value of such
shares of capital stock, such adjustments to the number of shares of capital
stock and such exercise price being for the purpose of protecting the economic
value of this Warrant immediately prior to the consummation of such Fundamental
Transaction). Upon the consummation of each Fundamental Transaction, the
Successor Entity shall succeed to, and be substituted for the Company (so that
from and after the date of the applicable Fundamental Transaction, the
provisions of this Warrant and the other Transaction Documents referring to the
“Company” shall refer instead to the Successor Entity), and may exercise every
right and power of the Company and shall assume all of the obligations of the
Company under this Warrant with the same effect as if such Successor Entity had
been named as the Company herein. Upon consummation of each Fundamental
Transaction, the Successor Entity shall deliver to the Holder confirmation that
there shall be issued upon exercise of this Warrant at any time after the
consummation of the applicable Fundamental Transaction, in lieu of the shares of
Common Stock (or other securities, cash, assets or other property (except such
items still issuable under Sections 3 and 4(a) above, which shall continue to be
receivable thereafter)) issuable upon the exercise of this Warrant prior to the
applicable Fundamental Transaction, such shares of common stock (or its
equivalent) of the Successor Entity (including its Parent Entity) which the
Holder would have been entitled to receive upon the happening of the applicable
Fundamental Transaction had this Warrant been exercised immediately prior to the
applicable Fundamental Transaction (without regard to any limitations on the
exercise of this Warrant), as adjusted in accordance with the provisions of this
Warrant. Notwithstanding the foregoing, and without limiting Section 1(f)
hereof, the Holder may elect, at its sole option, by delivery of written notice
to the Company to waive this Section 4(b) to permit the Fundamental Transaction
without the assumption of this Warrant. In addition to and not in substitution
for any other rights hereunder, prior to the consummation of each Fundamental
Transaction pursuant to which holders of shares of Common Stock are entitled to
receive securities or other assets with respect to or in exchange for shares of
Common Stock (a “Corporate Event”), the Company shall make appropriate provision
to insure that the Holder will thereafter have the right to receive upon an
exercise of this Warrant at any time after the consummation of the applicable
Fundamental Transaction but prior to the Expiration Date, in lieu of the shares
of the Common Stock (or other securities, cash, assets or other property (except
such items still issuable under Sections 3 and 4(a) above, which shall continue
to be receivable thereafter)) issuable upon the exercise of the Warrant prior to
such Fundamental Transaction, such shares of stock, securities, cash, assets or
any other property whatsoever (including warrants or other purchase or
subscription rights) (collectively, the “Corporate Event Consideration”) which
the Holder would have been entitled to receive upon the happening of the
applicable Fundamental Transaction had this Warrant been exercised immediately
prior to the applicable Fundamental Transaction (without regard to any
limitations on the exercise of this Warrant). The provision made pursuant to the
preceding sentence shall be in a form and substance reasonably satisfactory to
the Holder. The provisions of this Section 4(b) shall apply similarly and
equally to successive Fundamental Transactions and Corporate Events.
Notwithstanding the foregoing, in the event of a Change of Control, at the
request of the Holder delivered before the 30th day after such Change of
Control, the Company (or the Successor Entity) shall purchase this Warrant from
the Holder by paying to the Holder, within five (5) Business Days after such
request (or, if later, on the effective date of the Change of Control), an
amount equal to the Black Scholes Value of the remaining unexercised portion of
this Warrant on the effective date of such Change of Control, payable in cash;
provided, however, that, if the Change of Control is not within the Company's
control, including not approved by the Company's Board of Directors, Holder
shall only be entitled to receive from the Company or any Successor Entity, as
of the date of consummation of such Change of Control, the same type or form of
consideration (and in the same proportion), at the Black Scholes Value of the
unexercised portion of this Warrant, that is being offered and paid to the
holders of Common Stock of the Company in connection with the Change of Control,
whether that consideration be in the form of cash, stock or any combination
thereof, or whether the holders of Common Stock are given the choice to receive
from among alternative forms of consideration in connection with the Change of
Control; provided, further, that if holder of Common Stock are not offered or
paid any consideration in such Change of Control, such holders of Common Stock
will be deemed to have received common stock of the Successor Entity (which
entity may be the Company following such Change of Control) in such Change of
Control.

 

- 9 -

--------------------------------------------------------------------------------

 

 

14.           NONCIRCUMVENTION. The Company hereby covenants and agrees that the
Company will not, by amendment of its Certificate of Incorporation or Bylaws, or
through any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issuance or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all of the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder. Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall, so long as any of the Warrants are outstanding, take all action
necessary to reserve and keep available out of its authorized and unissued
shares of Common Stock, solely for the purpose of effecting the exercise of the
Warrants, the number of shares of Common Stock as shall from time to time be
necessary to effect the exercise of the Warrants then outstanding (without
regard to any limitations on exercise).

 

15.           WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise
specifically provided herein, the Holder, solely in such Person's capacity as a
holder of this Warrant, shall not be entitled to vote or receive dividends or be
deemed the holder of capital stock of the Company for any purpose, nor shall
anything contained in this Warrant be construed to confer upon the Holder,
solely in such Person's capacity as the Holder of this Warrant, any of the
rights of a stockholder of the Company or any right to vote, give or withhold
consent to any corporate action (whether any reorganization, issue of stock,
reclassification of stock, consolidation, merger, conveyance or otherwise),
receive notice of meetings, receive dividends or subscription rights, or
otherwise, prior to the issuance to the Holder of the Warrant Shares which such
Person is then entitled to receive upon the due exercise of this Warrant. In
addition, nothing contained in this Warrant shall be construed as imposing any
liabilities on the Holder to purchase any securities (upon exercise of this
Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.
Notwithstanding this Section 6, the Company shall provide the Holder with copies
of the same notices and other information given to the stockholders of the
Company generally, contemporaneously with the giving thereof to the
stockholders.

 

16.           REISSUANCE OF WARRANTS.

 

 

1.

Transfer of Warrant. If this Warrant is to be transferred, the Holder shall
surrender this Warrant to the Company, whereupon the Company will forthwith
issue and deliver upon the order of the Holder a new Warrant (in accordance with
Section 7(d)), registered as the Holder may request, representing the right to
purchase the number of Warrant Shares being transferred by the Holder and, if
less than the total number of Warrant Shares then underlying this Warrant is
being transferred, a new Warrant (in accordance with Section 7(d)) to the Holder
representing the right to purchase the number of Warrant Shares not being
transferred.

 

- 10 -

--------------------------------------------------------------------------------

 

 

Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
(but without the obligation to post a bond) and, in the case of mutilation, upon
surrender and cancellation of this Warrant, the Company shall execute and
deliver to the Holder a new Warrant (in accordance with Section 7(d))
representing the right to purchase the Warrant Shares then underlying this
Warrant.

 

Exchangeable for Multiple Warrants. This Warrant is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, for a new
Warrant or Warrants (in accordance with Section 7(d)) representing in the
aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender.

 

Issuance of New Warrants. Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be of
like tenor with this Warrant, (ii) shall represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant (or in the case of a new Warrant being issued pursuant to Section 7(a)
or Section 7(c), the Warrant Shares designated by the Holder which, when added
to the number of shares of Common Stock underlying the other new Warrants issued
in connection with such issuance, does not exceed the number of Warrant Shares
then underlying this Warrant), (iii) shall have an issuance date, as indicated
on the face of such new Warrant which is the same as the Issuance Date, and (iv)
shall have the same rights and conditions as this Warrant.

 

17.         NOTICES. Whenever notice is required to be given under this Warrant,
including, without limitation, an Exercise Notice, unless otherwise provided
herein, such notice shall be given in writing, (i) if delivered (a) from within
the domestic United States, by first-class registered or certified airmail, or
nationally recognized overnight express courier, postage prepaid, electronic
mail or by facsimile or (b) from outside the United States, by International
Federal Express, electronic mail or facsimile, and (ii) will be deemed given (A)
if delivered by first-class registered or certified mail domestic, three (3)
Business Days after so mailed, (B) if delivered by nationally recognized
overnight carrier, one (1) Business Day after so mailed, (C) if delivered by
International Federal Express, two (2) Business Days after so mailed and (D) at
the time of transmission, if delivered by electronic mail to each of the email
addresses specified in this Section 8 prior to 5:00 p.m. (Eastern time) on a
Trading Day, (E) the next Trading Day after the date of transmission, if
delivered by electronic mail to each of the email addresses specified in this
Section 8 on a day that is not a Trading Day or later than 5:00 p.m. (Eastern
time) on any Trading Day and (F) if delivered by facsimile, upon electronic
confirmation of delivery of such facsimile, and will be delivered and addressed
as follows:

 

(i)     if to the Company, to:

Isoray, Inc.
350 Hills Street, Suite 106

Richland, WA 99354
Attention: Lori A. Woods

Facsimile: 509.375.3473

Email: lwoods@isoray.com

 

(ii) if to the Holder, at such address or other contact information delivered by
the Holder to Company or as is on the books and records of the Company.

 

- 11 -

--------------------------------------------------------------------------------

 

 

The Company shall provide the Holder with prompt written notice of all actions
taken pursuant to this Warrant, including in reasonable detail a description of
such action and the reason therefor. Without limiting the generality of the
foregoing, the Company will give written notice to the Holder (i) immediately
upon any adjustment of the Exercise Price, setting forth in reasonable detail,
and certifying, the calculation of such adjustment and (ii) at least fifteen
(15) days prior to the date on which the Company closes its books or takes a
record (A) with respect to any dividend or distribution upon the shares of
Common Stock, (B) with respect to any grants, issuances or sales of any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property to holders of shares of Common Stock or (C) for determining
rights to vote with respect to any Fundamental Transaction, dissolution or
liquidation; provided in each case that such information shall be made known to
the public prior to or in conjunction with such notice being provided to the
Holder. It is expressly understood and agreed that the time of exercise
specified by the Holder in each Exercise Notice shall be definitive and may not
be disputed or challenged by the Company.

 

18.          AMENDMENT AND WAIVER. Except as otherwise provided herein, the
provisions of this Warrant may be amended or waived and the Company may take any
action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company has obtained the written consent of the
Holder.

 

19.        GOVERNING LAW; JURISDICTION; JURY TRIAL. This Warrant shall be
governed by and construed and enforced in accordance with, and all questions
concerning the construction, validity, interpretation and performance of this
Warrant shall be governed by, the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. The Company hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in The City of New York, Borough of
Manhattan, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. The Company hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to the Company at the address set forth in Section 8(i)
above or such other address as the Company subsequently delivers to the Holder
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. Nothing
contained herein shall be deemed or operate to preclude the Holder from bringing
suit or taking other legal action against the Company in any other jurisdiction
to collect on the Company's obligations to the Holder, to realize on any
collateral or any other security for such obligations, or to enforce a judgment
or other court ruling in favor of the Holder. If either party shall commence an
action, suit or proceeding to enforce any provisions of this Warrant, the
prevailing party in such action, suit or proceeding shall be reimbursed by the
other party for their reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such action or
proceeding. THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS WARRANT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

- 12 -

--------------------------------------------------------------------------------

 

 

20.         DISPUTE RESOLUTION. In the case of a dispute as to the determination
of the Exercise Price or the arithmetic calculation of the Warrant Shares, the
Company shall submit the disputed determinations or arithmetic calculations via
facsimile or electronic mail within two (2) Business Days of receipt of the
Exercise Notice or other event giving rise to such dispute, as the case may be,
to the Holder. If the Holder and the Company are unable to agree upon such
determination or calculation of the Exercise Price or the Warrant Shares within
three (3) Business Days of such disputed determination or arithmetic calculation
being submitted to the Holder, then the Company shall, within two (2) Business
Days submit via facsimile or electronic mail (a) the disputed determination of
the Exercise Price to an independent, reputable investment bank selected by the
Company and approved by the Holder or (b) the disputed arithmetic calculation of
the Warrant Shares to the Company's independent, outside accountant. The Company
shall cause at its expense the investment bank or the accountant, as the case
may be, to perform the determinations or calculations and notify the Company and
the Holder of the results no later than ten (10) Business Days from the time it
receives the disputed determinations or calculations. Such investment bank's or
accountant's determination or calculation, as the case may be, shall be binding
upon all parties absent demonstrable error.

 

21.          REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. The
remedies provided in this Warrant shall be cumulative and in addition to all
other remedies available under this Warrant and any other Transaction Documents,
at law or in equity (including a decree of specific performance and/or other
injunctive relief), and nothing herein shall limit the right of the Holder to
pursue actual damages for any failure by the Company to comply with the terms of
this Warrant. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the holder of this Warrant shall
be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.

 

22.          TRANSFER.     This Warrant and the Warrant Shares may be offered
for sale, sold, transferred, pledged or assigned without the consent of the
Company.

 

23.          SEVERABILITY; CONSTRUCTION; HEADINGS. If any provision of this
Warrant is prohibited by law or otherwise determined to be invalid or
unenforceable by a court of competent jurisdiction, the provision that would
otherwise be prohibited, invalid or unenforceable shall be deemed amended to
apply to the broadest extent that it would be valid and enforceable, and the
invalidity or unenforceability of such provision shall not affect the validity
of the remaining provisions of this Warrant so long as this Warrant as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter hereof and the prohibited nature,
invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties. The parties will endeavor in good faith negotiations
to replace the prohibited, invalid or unenforceable provision(s) with a valid
provision(s), the effect of which comes as close as possible to that of the
prohibited, invalid or unenforceable provision(s). This Warrant shall be deemed
to be jointly drafted by the Company and the Holder and shall not be construed
against any Person as the drafter hereof. The headings of this Warrant are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Warrant.

 

- 13 -

--------------------------------------------------------------------------------

 

 

24.        DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Warrant, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its subsidiaries, the Company
shall contemporaneously with any such receipt or delivery publicly disclose such
material, nonpublic information on a Current Report on Form 8-K or otherwise. In
the event that the Company believes that a notice contains material, nonpublic
information relating to the Company or its subsidiaries, the Company so shall
indicate to such Holder contemporaneously with delivery of such notice, and in
the absence of any such indication, the Holder shall be allowed to presume that
all matters relating to such notice do not constitute material, nonpublic
information relating to the Company or its subsidiaries.

 

25.          CERTAIN DEFINITIONS. For purposes of this Warrant, the following
terms shall have the following meanings:

 

 

1.

"Affiliate" means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person, it being understood for purposes of this definition that "control" of a
Person means the power directly or indirectly either to vote 10% or more of the
stock having ordinary voting power for the election of directors of such Person
or direct or cause the direction of the management and policies of such Person
whether by contract or otherwise.

 

(i)     "Approved Stock Plan" means any employee benefit plan which has been
approved by a majority of the disinterested members of the Board of Directors of
the Company, pursuant to which the Company’s securities may be issued to any
employee, officer or director for services provided to the Company.

 

(ii)     "Attribution Parties" means, collectively, the following Persons and
entities: (i) any investment vehicle, including, any funds, feeder funds or
managed accounts, currently, or from time to time after the Subscription Date,
directly or indirectly managed or advised by the Holder's investment manager or
any of its Affiliates or principals, (ii) any direct or indirect Affiliates of
the Holder or any of the foregoing, (iii) any Person acting or who could be
deemed to be acting as a Group together with the Holder or any of the foregoing
and (iv) any other Persons whose beneficial ownership of the Company's Common
Stock would or could be aggregated with the Holder's and the other Attribution
Parties for purposes of Section 13(d) of the 1934 Act. For clarity, the purpose
of the foregoing is to subject collectively the Holder and all other Attribution
Parties to the Maximum Percentage.

 

- 14 -

--------------------------------------------------------------------------------

 

 

(iii)      “Bid Price” means, for any security as of the particular time of
determination, the bid price for such security on the Principal Market as
reported by Bloomberg as of such time of determination, or, if the Principal
Market is not the principal securities exchange or trading market for such
security, the bid price of such security on the principal securities exchange or
trading market where such security is listed or traded as reported by Bloomberg
as of such time of determination, or if the foregoing does not apply, the bid
price of such security in the over-the-counter market on the electronic bulletin
board for such security as reported by Bloomberg as of such time of
determination, or, if no bid price is reported for such security by Bloomberg as
of such time of determination, the average of the bid prices of any market
makers for such security as reported on the Pink Open Market as of such time of
determination. If the Bid Price cannot be calculated for a security as of the
particular time of determination on any of the foregoing bases, the Bid Price of
such security as of such time of determination shall be the fair market value as
mutually determined by the Company and the Holder. If the Company and the Holder
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved in accordance with the procedures in Section 11. All
such determinations shall be appropriately adjusted for any stock dividend,
stock split, stock combination or other similar transaction during such period.

 

"Black Scholes Value" means the value of this Warrant based on the Black-Scholes
Option Pricing Model obtained from the "OV" function on Bloomberg determined as
of the day immediately following the first public announcement of the applicable
Change of Control, or, if the Change of Control is not publicly announced, the
date the Change of Control is consummated, for pricing purposes and reflecting
(i) a risk-free interest rate corresponding to the U.S. Treasury rate for a
period equal to the remaining term of this Warrant as of such date of request,
(ii) an expected volatility equal to 100% (iii) the underlying price per share
used in such calculation shall be the greater of (a) the highest Weighted
Average Price during the five (5) Trading Days prior to the closing of the
Change of Control and (b) the sum of the price per share being offered in cash,
if any, plus the value of any non-cash consideration, if any, being offered in
such Change of Control, (iv) a zero cost of borrow and (v) a 360 day
annualization factor.

 

"Bloomberg" means Bloomberg Financial Markets.

 

"Business Day" means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.

 

“Change of Control” means any Fundamental Transaction other than (i) any
reorganization, recapitalization or reclassification of the Common Stock in
which holders of the Company’s voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, are, in all material respect, the
holders of the voting power of the surviving entity (or entities with the
authority or voting power to elect the members of the board of directors (or
their equivalent if other than a corporation) of such entity or entities) after
such reorganization, recapitalization or reclassification, (ii) pursuant to a
migratory merger effected solely for the purpose of changing the jurisdiction of
incorporation of the Company or (iii) a merger in connection with a bona fide
acquisition by the Company of any Person in which (x) the gross consideration
paid, directly or indirectly, by the Company in such acquisition is not greater
than 20% of the Company’s market capitalization as calculated on the date of the
consummation of such merger and (y) such merger does not contemplate a change to
the identity of a majority of the board of directors of the Company.
Notwithstanding anything herein to the contrary, any transaction or series of
transaction that, directly or indirectly, results in the Company or the
Successor Entity not having Common Stock or common stock, as applicable,
registered under the 1934 Act and listed on an Eligible Market shall be deemed a
Change of Control.

 

- 15 -

--------------------------------------------------------------------------------

 

 

"Closing Bid Price" and "Closing Sale Price" means, for any security as of any
date, the last closing bid price and last closing trade price, respectively, for
such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or the last trade price, respectively, of such security
prior to 4:00:00 p.m., Eastern time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the OTC Link or on the Pink Open Market. If the
Closing Bid Price or the Closing Sale Price cannot be calculated for a security
on a particular date on any of the foregoing bases, the Closing Bid Price or the
Closing Sale Price, as the case may be, of such security on such date shall be
the fair market value as mutually determined by the Company and the Holder. If
the Company and the Holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved pursuant to Section 11. All
such determinations to be appropriately adjusted for any stock dividend, stock
split, stock combination, reclassification or other similar transaction during
the applicable calculation period.

 

"Common Stock" means (i) the Company's Common Stock, par value $[ ] per share,
and (ii) any capital stock into which such Common Stock shall have been changed
or any capital stock resulting from a reclassification of such Common Stock.

 

"Convertible Securities" means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock.

 

"Eligible Market" means The NASDAQ Capital Market, the NYSE American LLC, The
NASDAQ Global Select Market, The NASDAQ Global Market or The New York Stock
Exchange, Inc.

 

"Excluded Securities" means any shares of Common Stock issued or issuable, or
deemed issued or issuable pursuant to Section 2(a): (i) in connection with any
Approved Stock Plan, (ii) upon exercise of the Warrants; provided, that the
terms of such Warrants are not amended, modified or changed on or after the
Subscription Date and (iii) upon conversion, exercise or exchange of any Options
or Convertible Securities which are outstanding on the day immediately preceding
the Subscription Date; provided, that the terms of such Options or Convertible
Securities are not amended, modified or changed on or after the Subscription
Date.

 

- 16 -

--------------------------------------------------------------------------------

 

 

"Expiration Date" means the date sixty (60) months after the Initial
Exercisability Date or, if such date falls on a day other than a Business Day or
on which trading does not take place on the Principal Market (a "Holiday"), the
next day that is not a Holiday.

 

(iv)     "Fundamental Transaction" means (A) that the Company shall, directly or
indirectly, including through subsidiaries, Affiliates or otherwise, in one or
more related transactions, (i) consolidate or merge with or into (whether or not
the Company is the surviving corporation) another Subject Entity, or (ii) sell,
assign, transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company or any of its "significant subsidiaries" (as
defined in Rule 1-02 of Regulation S-X) to one or more Subject Entities, or
(iii) make, or allow one or more Subject Entities to make, or allow the Company
to be subject to or have its shares of Common Stock be subject to or party to
one or more Subject Entities making, a purchase, tender or exchange offer that
is accepted by the holders of at least either (x) 50% of the outstanding shares
of Common Stock, (y) 50% of the outstanding shares of Common Stock calculated as
if any shares of Common Stock held by all Subject Entities making or party to,
or Affiliated with any Subject Entities making or party to, such purchase,
tender or exchange offer were not outstanding; or (z) such number of shares of
Common Stock such that all Subject Entities making or party to, or Affiliated
with any Subject Entity making or party to, such purchase, tender or exchange
offer, become collectively the beneficial owners (as defined in Rule 13d-3 under
the 1934 Act) of at least 50% of the outstanding shares of Common Stock, or (iv)
consummate a stock purchase agreement or other business combination (including,
without limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with one or more Subject Entities whereby all such Subject
Entities, individually or in the aggregate, acquire, either (x) at least 50% of
the outstanding shares of Common Stock, (y) at least 50% of the outstanding
shares of Common Stock calculated as if any shares of Common Stock held by all
the Subject Entities making or party to, or Affiliated with any Subject Entity
making or party to, such stock purchase agreement or other business combination
were not outstanding; or (z) such number of shares of Common Stock such that the
Subject Entities become collectively the beneficial owners (as defined in Rule
13d-3 under the 1934 Act) of at least 50% of the outstanding shares of Common
Stock, or (v) reorganize, recapitalize or reclassify its shares of Common Stock,
(B) that the Company shall, directly or indirectly, including through
subsidiaries, Affiliates or otherwise, in one or more related transactions,
allow any Subject Entity individually or the Subject Entities in the aggregate
to be or become the "beneficial owner" (as defined in Rule 13d-3 under the 1934
Act), directly or indirectly, whether through acquisition, purchase, assignment,
conveyance, tender, tender offer, exchange, reduction in outstanding shares of
Common Stock, merger, consolidation, business combination, reorganization,
recapitalization, spin-off, scheme of arrangement, reorganization,
recapitalization or reclassification or otherwise in any manner whatsoever, of
either (x) at least 50% of the aggregate ordinary voting power represented by
issued and outstanding shares of Common Stock, (y) at least 50% of the aggregate
ordinary voting power represented by issued and outstanding shares of Common
Stock not held by all such Subject Entities as of the Subscription Date
calculated as if any shares of Common Stock held by all such Subject Entities
were not outstanding, or (z) a percentage of the aggregate ordinary voting power
represented by issued and outstanding shares of Common Stock or other equity
securities of the Company sufficient to allow such Subject Entities to effect a
statutory short form merger or other transaction requiring other stockholders of
the Company to surrender their Common Stock without approval of the stockholders
of the Company or (C) directly or indirectly, including through subsidiaries,
Affiliates or otherwise, in one or more related transactions, the issuance of or
the entering into any other instrument or transaction structured in a manner to
circumvent, or that circumvents, the intent of this definition in which case
this definition shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this definition to the extent necessary to
correct this definition or any portion of this definition which may be defective
or inconsistent with the intended treatment of such instrument or transaction.

 

- 17 -

--------------------------------------------------------------------------------

 

 

(v)     "Group" means a "group" as that term is used in Section 13(d) of the
1934 Act and as defined in Rule 13d-5 thereunder.

 

"Option Value" means the value of an Option based on the Black-Scholes Option
Pricing model obtained from the "OV" function on Bloomberg determined as of the
day of the most recent Closing Sale Price of the Common Stock prior to the
public announcement of the pricing of the applicable Option (or, if the pricing
is not publicly announced, on the most recent Closing Sale Price of the Common
Stock prior to the pricing of the applicable Option) and reflecting (i) a
risk-free interest rate corresponding to the U.S. Treasury rate for a period
equal to the remaining term of the applicable Option as of the applicable date
of determination, (ii) an expected volatility equal to 100%, (iii) an underlying
price per share equal to the most recent Closing Sale Price of the Common Stock
prior to the public announcement of the pricing of the applicable Option (or, if
the pricing is not publicly announced, on the most recent Closing Sale Price of
the Common Stock prior to the pricing of the applicable Option), (iv) a zero
cost of borrow and (v) a 360-day annualization factor.

 

"Options" means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

 

(vi)     "Parent Entity" of a Person means an entity that, directly or
indirectly, controls the applicable Person, including such entity whose common
stock or equivalent equity security is quoted or listed on an Eligible Market
(or, if so elected by the Holder, any other market, exchange or quotation
system), or, if there is more than one such Person or such entity, the Person or
such entity designated by the Holder or in the absence of such designation, such
Person or entity with the largest public market capitalization as of the date of
consummation of the Fundamental Transaction or Change of Control.

 

"Person" means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

 

"Principal Market" means the NYSE American.

 

- 18 -

--------------------------------------------------------------------------------

 

 

"Required Holders" means the holders of the Warrants representing at least a
majority of the shares of Common Stock underlying the Warrants then outstanding.

 

“Standard Settlement Period” means the standard settlement period, expressed in
a number of Trading Days, for the Company’s primary trading market or quotation
system with respect to the Common Stock that is in effect on the date of receipt
of an applicable Exercise Notice.

 

(vii)     "Subject Entity" means any Person, Persons or Group or any Affiliate
or associate of any such Person, Persons or Group.

 

(viii)     "Successor Entity" means one or more Person or Persons (or, if so
elected by the Holder, the Company or Parent Entity) formed by, resulting from
or surviving any Fundamental Transaction or Change of Control or one or more
Person or Persons (or, if so elected by the Holder, the Company or the Parent
Entity) with which such Fundamental Transaction or Change of Control shall have
been entered into.

 

"Trading Day" means any day on which the Common Stock is traded on the Principal
Market, or, if the Principal Market is not the principal trading market for the
Common Stock, then on the principal securities exchange or securities market on
which the Common Stock is then traded.

 

“Transaction Documents” means any agreement entered into by and between the
Company and the Holder, as applicable.

 

"Weighted Average Price" means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30:01 a.m., Eastern time (or such other time as the
Principal Market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., Eastern time (or such other time as the Principal Market
publicly announces is the official close of trading), as reported by Bloomberg
through its "Volume at Price" function or, if the foregoing does not apply, the
dollar volume-weighted average price of such security in the over-the-counter
market on the electronic bulletin board for such security during the period
beginning at 9:30:01 a.m., Eastern time (or such other time as such market
publicly announces is the official open of trading), and ending at 4:00:00 p.m.,
Eastern time (or such other time as such market publicly announces is the
official close of trading), as reported by Bloomberg, or, if no dollar
volume-weighted average price is reported for such security by Bloomberg for
such hours, the average of the highest Closing Bid Price and the lowest closing
ask price of any of the market makers for such security as reported in the OTC
Link or on the Pink Open Market. If the Weighted Average Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Weighted Average Price of such security on such date shall be the fair
market value as mutually determined by the Company and the Holder. If the
Company and the Holder are unable to agree upon the fair market value of such
security, then such dispute shall be resolved pursuant to Section 11 with the
term "Weighted Average Price" being substituted for the term "Exercise Price."
All such determinations shall be appropriately adjusted for any stock dividend,
stock split, stock combination, reclassification or other similar transaction
during the applicable calculation period.

[Signature Page Follows]

 

- 19 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.

 

 

  ISORAY, INC.                     By:       Name:       Title:    

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

WARRANT TO PURCHASE COMMON STOCK

 

 

ISORAY, INC.

 

The undersigned holder hereby exercises the right to purchase _________________
shares of Common Stock ("Warrant Shares") of Isoray, Inc., a company organized
under the laws of Delaware (the "Company"), evidenced by the attached Warrant to
Purchase Common Stock (the "Warrant"). Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.

 

1. Form of Exercise Price. The Holder intends that payment of the Exercise Price
shall be made as:

 

____________     a "Cash Exercise" with respect to _________________ Warrant
Shares; and/or

 

____________     a "Cashless Exercise" with respect to _______________ Warrant
Shares.

 

2. Payment of Exercise Price. In the event that the holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$___________________ to the Company in accordance with the terms of the Warrant.

 

3. Delivery of Warrant Shares. The Company shall deliver to the holder
__________ Warrant Shares in accordance with the terms of the Warrant.

 

 

Date: _______________ __, ______

 

                                                            

   Name of Registered Holder

 

 

By:                                                     

Name:

Title:

 

 

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGMENT

 

 

The Company hereby acknowledges this Exercise Notice and hereby directs
[TRANSFER AGENT] to issue the above indicated number of shares of Common Stock
on or prior to the applicable Share Delivery Date.

 

  ISORAY, INC.                     By:       Name:       Title:    

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

FORM OF LOCK-UP AGREEMENT

 

LOCK-UP AGREEMENT

 

October ____, 2020                      

 

 

Oppenheimer & Co. Inc.

as Representative of the Several Underwriters

c/o Oppenheimer & Co. Inc.

85 Broad Street

New York, New York 10004

 

Re:     Public Offering of Isoray, Inc

 

Ladies and Gentlemen:

 

This Letter Agreement is being delivered to you, a holder of common stock, par
value $0.001 per share (“Common Stock”), or rights to acquire Common Stock, of
Isoray, Inc., a Delaware corporation (the “Company”), in connection with the
proposed Underwriting Agreement (the “Agreement”) to be entered into by and
between the Company and Oppenheimer & Co. Inc., as representative (the
“Representative”) of the several underwriters named in Schedule I to the
Agreement (the “Underwriters,” or each, an “Underwriter”), with respect to the
proposed public offering of securities of the Company (the “Securities”)
pursuant to a registration statement (the “Registration Statement”) on Form S-3
(File No. 333-236025; the “Offering”). Capitalized terms used and not otherwise
defined herein shall have the meanings set forth in the Agreement.

 

In consideration of the Underwriters’ agreement to enter into the Agreement and
to proceed with the Offering of the Securities, and for other good and valuable
consideration, receipt of which is hereby acknowledged, the undersigned hereby
agrees for the benefit of the Company and the Underwriters that, without the
prior written consent of the Representative, the undersigned will not, during
the period ending 90 days (the “Lock-Up Period”) after the date of the
prospectus supplement relating to the Offering (the “Prospectus Supplement”),
directly or indirectly (1) offer, pledge, assign, encumber, announce the
intention to sell, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, or otherwise transfer or dispose of, any shares of Common
Stock or any securities convertible into or exercisable or exchangeable for
Common Stock owned either of record or beneficially (as defined in the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) by the
undersigned on the date hereof or hereafter acquired or (2) enter into any swap
or other agreement that transfers, in whole or in part, any of the economic
consequences of ownership of the Common Stock, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of Common
Stock or such other securities, in cash or otherwise, or publicly announce an
intention to do any of the foregoing. In addition, the undersigned agrees that,
without the prior written consent of the Representative, it will not, during the
Lock-Up Period , make any demand for or exercise any right with respect to, the
registration of any shares of Common Stock or any security convertible into or
exercisable or exchangeable for Common Stock. The foregoing shall not apply to
(a) transactions relating to shares of Common Stock or other securities acquired
in the Offering or in open market transactions after the completion of the
Offering, provided that no filing under Section 16(a) of the Exchange Act shall
be required or shall be voluntarily made in connection with subsequent sales of
Common Stock or other securities acquired in the Offering or in such open market
transactions; (b) transfers of shares of Common Stock or any security
convertible into or exercisable or exchangeable for Common Stock (i) as a bona
fide gift or for bona fide estate planning purposes, (ii) upon death or by will,
testamentary document or intestate succession, (iii) to an immediate family
member of the undersigned or to any trust for the direct or indirect benefit of
the undersigned or the immediate family of the undersigned (for purposes of this
Letter Agreement, “immediate family” shall mean any relationship by blood,
current or former marriage or adoption, not more remote than first cousin), (iv)
not involving a change in beneficial ownership, or (v) if the undersigned is a
trust, to any beneficiary of the undersigned or the estate of any such
beneficiary; (c) distributions of shares of Common Stock or any security
convertible into or exercisable or exchangeable for Common Stock to
stockholders, direct or indirect affiliates (within the meaning set forth in
Rule 405 under the Securities Act of 1933, as amended), current or former
partners (general or limited), members or managers of the undersigned, as
applicable, or to the estates of any such stockholders, affiliates, partners,
members or managers; (d) sales under any existing Rule 10b5-1 plan or the
establishment of a trading plan pursuant to Rule 10b5-1 under the Exchange Act
for the transfer of shares of Common Stock, provided that (i) such plan does not
provide for the transfer of shares of Common Stock during the Lock-Up Period and
(ii) no public announcement or filing under the Exchange Act regarding the
establishment of such plan shall be required or shall be voluntarily made by or
on behalf of the undersigned or the Company during the Lock-Up Period; and (e)
sales of Common Stock pursuant to the terms of the Agreement, provided, in the
case of clauses (b)-(c), that such transfer shall not involve a disposition for
value and the transferee agrees in writing with the Underwriters and the Company
to be bound by the terms hereof.

 

 

--------------------------------------------------------------------------------

 

 

In furtherance of the foregoing, the Company, and any duly appointed transfer
agent for the registration or transfer of the securities described herein, are
hereby authorized to decline to make any transfer of securities if such transfer
would constitute a violation or breach of this Letter Agreement.

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Letter Agreement. All authority herein
conferred or agreed to be conferred and any obligations of the undersigned shall
be binding upon the successors, assigns, heirs or personal representatives of
the undersigned.

 

The undersigned understands that, if the Agreement does not become effective, or
if the Agreement (other than the provisions thereof which survive termination)
shall terminate or be terminated prior to payment for and delivery of the Common
Stock to be sold thereunder, the undersigned shall be released from all
obligations under this Letter Agreement.

 

The undersigned, whether or not participating in the Offering, understands that
the Underwriters are entering into the Agreement and proceeding with the
Offering in reliance upon this Letter Agreement.

 

This Letter Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflict of laws principles
thereof (other than New York General Obligations Law § 5-1401).

 

 

 

[Signature page follows.]

 

 

--------------------------------------------------------------------------------

 

 

 

  Very truly yours,                             Name:    

 

 

 

[Signature page to Lock-Up Agreement]

 

 